+ Fas

4

BOO,

REPUBLIC OF LIBERIA |

ey ok * * *

Se
MINERAL DEVELOPMENT AGREEMENT
eee

BETWEEN

THE GOVERNMENT OF THE REPUBLIC OF LIBERIA

AND

MITTAL STEEL HOLDINGS N.V.

Monrovia, 17 August 2005
tei

ee er ee

AN ACT TO RATIFY THE MINERAL

DEVELOPMENT AGREEMENT BETWEEN THE
GOVERNMENT OF. THE REPUBLIC OF LIBERIA

AND MITTAL STEEL HOLDINGS N. V.

Approved: September 23, 2005 7

Published by Authority
Ministry of Foreign Affairs
Monrovia, Liberia

September 24, 2005
AN ACT. TO.RATIFY THE MINERAL

node,

DEVELOPMENT.AGREEMENT BETWEEN THE |

GOVERNMENT OF THE REPUBLIC OF LIBERIA

WHEREAS, the Republic of Liberia, consistent with
Article 7 of the Constitution of 1986, is under a legal;
moral and ethical obligation to manage, the
national economy, and natural resources. for the
j general welfare of the Liberian people as well as the
qa economic development of Liberia; foe
REALIZING the positive effect in terms of economic
‘growth, employment, health, education and-sdcial
welfare as a result of the mining Concession
Agreemententered into between the Government of
Liberia and the Liberian American-Swedish Minerals

hand and the serious adverse effects experienced as

a result of the termination of said’ Agreemerit in

1989;

' il os jad s

- COGNIZANT ofthe fact that in addition to the
hardship suffered by. the people of Liberia
consequent. of said termination, the problem ‘was

ty further compounded by fourteen (14) years of a

devastating civil war;

BEING fully aware of its further “obligation of

2b providing opportunities for employment and

AND: MITTAL STEEL HOLDINGS NV...

Company (LAMCO) on April 28, 1960 on the.one:_
WHEREAS, Mittal Steel has committed itself to an
annual payment of US$3,000,000 for the benefit of
Liberian Communities through projects proposals
duly certified and approved under the supervision of
a technical committee;

WHEREAS, pursuant to the terms and conditions of »

this Mineral Development Agreement, the peopl of
Liberia tend to benefit enormously by improved
wages, salaries, housing units, electricity, health
facilities, construction of schools and support to free
primary and secondary education and a carefully
monitored environmental Protéction and
Management Program in order to minimize the

damaging effect of chemicals used during
production; .

REALZING the sufficiency. and conclusiveness of
this Mineral Development Agreement, Mittal Steel
and its employees will inevitably construct a
COLLECTIVE BARGAINING AGREEMENT which would
prevent those vices such as unlawful strikes,
picketing and boycotts for the purpose of industrial
peace, harmony, stability, efficiency, productivity
and profitability both to the Government of Liberia
and Mittal Steel Holdings N. V.;

NOW THEREFORE, it is enacted by the National

Page 3
to minimize ag much as possible pollution of
streams, rivers, lakes, the soil and the air so as to
protect ‘the ecosystem, biodiversity and human
habitation.

SECTION 5: That a Joint Implementation
Monitoring Comission to include but not limited to
the: Ministries of Finance, Justice, Labour, Lands,
Mines, Energy, National Investment Comission,
Management of Mittal Steel Holdings N.V., | the
Superintendents, of Nimba, Grand Bassa and Bong
Counties, and Committees with Legislative oversight
to monitor and ensure the full implementation of this
Mineral Development Agreement.

SECTION 6: That the failure of the Concessionaire
to implement these. provisions will render this
Agreement subject to review. :

SECTION 7: This Act shall take effect immediately
upon publicationin handbills.

ANY LAW TO THE CONTRARY NOT
WITHSTANDING!

Page 5
Re fercctibiar of Geb OVC OW

Maonberrade County

Ole off Gerd Voteary: Public

Mornrcia Liberia

NOTARY CERTIFICATE

Forsenathy, Ypowrud Boferale tn My Office caithin Uw Calyy
pMorrevic, Morteevusle County, Refuchlic of Liberia this

1 Lh. 20 05 duly
bine lhe Counly: ofe Marntserracle ane:
Parties lo thy attached doounrun tai =

ARTICLES OF INCORPORATION
OF

MITTAL S' LIBERIA LIMIPED

and led in wry Jrresence and. in: blu firesenen oftencle

reed Chetr Serccine sigreatenrus or ther seutel ¢
be the ‘feorsere fy) Choy represontand Chil Uve
fo0esence cork declared: by cache of bherre bo be

Joe
trv Gein

other execiale.
anclsig Prisdrervante[y/ hr

seerrias 10 cor Lada bn iy

theta ve luntany: acls ard

ceusr hard writings.

_ ; '
Therefore, SF, Mewvy-Mam, te Haure; No. :

Ceci Prati eforoscsirh,
have allached: wry Oficial Segnatuve Nota WY Suet lex wuciterashrayy
etnied:

wehwrne  Necussa “yy.

F haw wffevart muy

bes bransactian

gonuine Signature attesting: to
ty the funuew wostud: iv me this
ASth_ day of september, wh Wh, 2 coe

LD anaan KE bh,
7 —-MARY MAMIE HOWE

RRADO COUNTY, ML,
S RUE e BEAM ON LEENA! ON THE ORIGINAL,

OSNSSEOD BY! SHERMAN & SHERMAN LAW PIRM

REPUBLIC OF LIBERIA)
MONTSERRADO COUNTY)

ARTICLES OF INCORPORATION
OF
MITTAL STEEL LIBERIA LIMITED

|, the undersigned, for the Purpose of forming a corporation Pursuant to the provisions
of the Liberian Business Corporation Act of the Associations Law of Liberia (May 17,
1976), as amended, do hereby make, subs ribe, acknowledge and file in the office of the
Minister of Foreign Affairs of the Republic of Liberia this Instrument, for that Durpose as
follows: .
ARTICLE 1

The name of the Corporation shall be, and the same is “MITTAL STEEL LIBERIA
LIMITED”,

The general nature of the Business in which the Corporation shall eng:

hgh
age

follows

} To engage in the business of mining, milling, concentrating, converting,
smeiting, treating, refining, Preparing for market, manufacturing, buying selling, exchanging
and otherwise, producing and dealing in iran ore, steel. gold silver, copper, coal, and in all
kind of ore. id by-products of every kind and
an he or may hereatter be produced,

» Metals, and minerals, and in the products
description and by whatsoever process the same

2 To manufacture, buy, sell, or otherwise deal or traffic

1, coal, and other metals, minerals, or materials, and all or any products or articles
Ung or partly consisting of iron ore, iron, steel, copper, coal or other metals, minerals,
or materials; and to acquire, own, lease occupy, use, develop, or deal in any lands centai ing
iron ore, iron, copper, coal, stone, or other ores or minerals, and in other lands, ancl to mine

and otherwise extract or to remove ores, coal, stone, or other minerals, Matectals, or
substances from any lands.

in iron ore, iron, steel,

copr
cons

a

3 To purchase, lease, or otherwise acquire, own,
pledge, mortgage, deed in trust, hypothceate. and de:
mineral iands, coal lands, oi! lands, water and w:
personal

exchange, sell, dispose of,
‘al in iron ore mines, mining claims,
ater rights, and other property, both seal ang

4, To operate railways, Scdiports and such rail and seaport facilities necessary for
the conduct, by the Corporation, of its iron ore mining business,

3 To carry on as principal, agent, commi
business of mining, milling, Concentrating, converting,
selling, exchanging, manufacturing, and dealing in the aboy ecified products or any of
them and ofmaterials used in the manufacture ofeach, and any aad all of such articles and to
carry on as such principal, agent, commission merchant, or consignee any other business
which in the judgment of the board of dircetors of the Corporation may be conve; iently
conducted in conjunction with any of the maiters aforesaid,

ion merchant, or consignee. ihe
smelting, eating, refining, buying,

To conduct feasibility study(iea) tor, and when Provan fenalble anid viavie, to
saubiish and Sat ate steel phent per whe epuglls Of Llberly In order te meot the stwel
7 est SWS eaignte OF Libero ihe sebereElon und ic International marker

ton vey

(GEREN 7

a
therefrom.

8.
the neeessury property, real or personal

business of the Corporation.

within and without the Republic of Liberia.
10

manner.
im

personal properly or any interest therein wherever situated.

12

pledge or create a security interest therein, wherever situated,

13
be orga

the laws of the Republic of Liberia may have.

his/her certificate to be issued to bearer for a like
i shares.

| (it) Provided, however, that at

including those with bearer shares, shall be entered.

(iii) Unless the Shareholders otherwise provid
provided shall be of one class.

(iv) Notwithstanding the indication of the name(

invereat In rporation xhall, at nl
share certificate(s) duly idsued by the Corporation,

‘Vo engage in the business of operating quarries and the sale of aggregates

‘To own or otherwise acquire by deed, purchase, devise or bequest or othenwi

neluding buildings, machinery and shares of stock,
bonds and securities of other corporations, as well equipment necessary or incidental to the

9. To sue and be sued in its own name, in all courts of competent jurisdiction /

‘To have a Corporate Seal, and to aller such seal at pleasure, and to usc it by
causing it or a facsimile thercof to be affixed or impressed or reproduced in any other

To purchase, receive, take by grant, gill, devise, bequest or otherwise, iease or
otherwise acquire, own, hold, improve, employ. use and otherwise deal in and with, real or

To sell, convey, lease, exchange, transfer or otherwise dispose of, mortgage or

To engage in any lawful activity for which corporations may now or hereafter
anized under the Business Corporation Act of the Associations Law of Liberia, as
amended and to exercise every power which a Corporation now or hereafler organized under

(i) The aggregate number of shares of stock which the Corporation
is authorized to issue shall be one hundred (100) shares of no
par value common stock; any or all of which shall be issued
either in the name of particular individuals (registered shares) or

iM to bearers. The holder of a stock certificate issued to bearer may
cause same to be exchanged in his/her name for like number of
i shares and the holder of a registered stock certificate ny

all material times the Corporation
shall maintain a share registry in which all holders of shares,

the shares herein

Ss) of pa
individual(s) in this instrument ns subscriber(s) to the shares of

Wy muriivtnnyAN anaeer awnornhia
int raraR the WoPshint on Malt nt nit ea he avidenood by

“as

ARTICLE IV I
The name and address of the subscriber(s) to the shares of the

Corporation and the
number of shares subscribed to are as follows:

NAME: MITTAL STEEL (LIBERIA) HOLDINGS LIMITED

ADDRESS: Themistokli Dervi, 3
Julia House
P.C. 1066, Nicosia, Cyprus

NO. Of SHARES: 100

The Registered Agent of the Corporation
unless herzafter changed by resolution of th:

|
:
:
4
2
i

and the address of said Registered Agent,
al

NAME: Counsellor G, Moses Paegar

ADDRESS: Sherman & Sherman, Inc,
P.O. Box 10-3218
1000 Monrovia 10
. Liberia

SS

Boy

The Corporation shall have a Board of Directors consisting of eleven (11) members, :

fve (5) of whom shall be nominated by the Government of Liberia (in its Capacity a3 . is ‘
minority sharcholder of MITTAL STEEL (LIBERIA) HOLDINGS LIMITED), subject to Des
4pproval by a majority vote of the shareholders of the Corporation. The remaining six (6) ey
Directors, including the Chairman of the Board of Directors, shall be nom{nated by WITTAL a

’ STEEL HOLDINGS N., V., the majority sharcholder of MITTAL STEEL (LIBERIA) is
HOLDINGS LIMITED. f

ARTICLE VI

siness

In furtherance, and not in limitation of the powers conferred by the Liberian Bus
B Directors are explicitly authorized to do the following:

Corporation Act, the Board of

(i) to direct the issuance, by the Corporation, of new certificate or
Certificates of stock if tho:

“4.

(ii) To adopt, amend or repeal the By-Laws of the Corporation, |

(iii) To elect a president, Secretary, treasurer and such other officers
to conduct the busingss of the Corporation.

ARTICLE VIN

SARE NAT

of another corporation in which this Corporation owns shares of capital stock or of which it
is a creditor, against expenses actually and necessarily incurred by them in connection with
the defense or prosecution of any action, suit or proceeding in which they or any of them may
be made party or parties, by reason of being or having been directors or officers of the
Corporation; provided, however, in the event that upon the conclusion of any such: action,
suit or proceeding, it is adjudged that any director or officer was liable for negligence or

exclusive of any other

rights to which those indemnified may be entitled to under any by-law, agreemeat, vote of

shareholders, statute or otherwise,

ARTICLIs IX |

In the absence of fraud, no contract or other transaction of the Corporation shall be
affected or invalidated by the fact that any of the directors of the Corporation is in any way
i i ransaction, or is himself
the other party to said contract or transaction; provided that the interest of any such director
i d or otherwise knowa to
y become a director of the
herwise exist from coniracting
he may be in any way
he Corporation may vote and act upon any matter,
ration and another Person without regard to the fue
f, or has any interest in such other person, Any
i f irectors or any committee

Corporation is hereby relieved from any liability that might ot!

ig called for that Purpose, shall be as valid and as
ber of the Corporation except as otherwise provided
by law; and provided, however, that any failure of the members of the Corporation to
approve or ratify such contract or other transaction, when and if submitted, shall be deemed
to render the same invalid or prohibit the directors or officers from Proceeding with such

ARTICLE x

The Corporation reserves the rights to alter, change,

Contained ‘in these Articles of Incorporation, in a m:

Liberian Business Corporation Act, and all rights
Branted subject to this reservation,

eB ARTICLE XI

amend or repeal any provision(s)
‘anner now or hereafter prescribed dy the
conferred upon stockholders herein are

Rion shall have perpetual existence nd successions, i
a

t
{
!

‘
i
I
%
i
f

ARTICLE XII

The existence of this Corporation sha

I! begin upon the filing of these Articles of
Incorporation with the Office of the Minister of Foreign Aft

fairs of the Republic of Liberia.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my signature on
this 16" day of September, A.D. 2005. .
7/1/71 Us

¢. WITNESS 7 . gal be — ai
J INCORPORATOR/PROMOTER

ESS

$12.00 REVENUE STAMPS AFFIXED ON THE ORIGINAL,

4
{
t
H

§
:

RESOLUTION OF MITTAL STEEL (LIBERIA) HOLDINGS LIMITED, AS SOLE
SHAREHOLDER OF MITTAL STEEL LIBERIA LIMITED, ACTING BY AND
THROUGH ITS AUTHORIZED REPRESENTATIVE

WHEREAS, on the 17th day of August, A.D, 2005, the Government of the
Republic of Liberia and Mittal Steel Holdings N. V., acting for and on behalf of MITTAL
STEEL (LIBERIA) HOLDINGS LIMITED (formerly MONTRAY LIMITED), a company
incorporated under the laws of Cyprus, executed a Mineral Development. Agreement
(MDA), as the Government and Concessionaire, respectively, for the development and
production of the iron ore deposits located in the LAMCO Concession Areas; and

WHEREAS, the Mineral Development Agreement referred to in the First
Preambular Paragraph above, provides for the creation, establishment, and
organization of a company under the laws of the Republic of Liberia, for the purpose of
said company, which shall be named and styled "MITTAL STEEL LIBERIA LIMITED",
acting as agent of the Concessionaire and carrying out the operations contemplated by
the Mineral Development Agreement; and

WHEREAS, on the 16th day of September, A.D. 2005, the said MITTAL STEEL
LIBERIA LIMITED was duly incorporated under the laws of Liberia via the filing of its

Articles of Incorporation with the Ministry of Foreign Affairs of the Republic of Liberia:
and

WHEREAS, MITTAL STEEL (LIBERIA) HOLDINGS LIMITED, the
Concessionaire, is desirous of concluding the corporate formalities and pre-operational

arrangements necessary for the commencement, by MITTAL STEEL LIBERIA
LIMITED, of operation in Liberia; : !

NOW THEREFORE, IT IS HEREBY;

RESOLVED, that the Board of Directors of MITTAL STEEL LIBERIA LIMITED,
consisting of eleven (11) members be, and hereby is, designated and constituted. In
keeping with the Mineral Development Agreement, six (6) of the eleven (11) members
shall be nominated by MITTAL STEEL HOLDINGS N.V. while five (5) members shall be
nominated by the Government of Liberia, for election, in each case, by the sole
shareholder as directors of MITTAL STEEL LIBERIA LIMITED, viz:

|. REPRESENTING MITTAL STEEL HOLDINGS NV.

Name Nationality
1. Singh Mahendra Pratap Indian

2. Mukherjee Murari Indian

3. Chugh Davinder Kumar Indian

4, Shukla Sanjay Indian

3. Pannier Prank German

6.Asser-Ribbert Sharon Dutch

ia

REPRESENTING THE GOVERNMENT OF LIBERIA
(To Be Named)

RESOLVED, that the six (6) directors nominated by MITTAL STEEL HOLDINGS
N.V, and named herein above, are hereby elected and confirmed directors of MITTAL
STEEL LIBERIA LIMITED by the sole shareholder.

RESOLVED, that the Government of Liberia be duly notified about the
constitution of the Board of Directors of MITTAL STEEL LIBERIA LIMITED and
tequested to nominate its five (5) directors thereto.

RESOLVED, that Mr. RAJESH GOEL be, and hereby is, designated and
appointed Chief Executive Officer, ad Interim, of MITTAL STEEL LIBERIA LIMITED,
subject to renewal, confirmation or removal, as the case may be, by the first meeting of
the Board of Directors, with authority, amongst other things, to:

(i) Negotiate and sign a Preliminary Operating Agreement
between MITTAL STEEL LIBERIA LIMITED as_ the
Operating Company, and MITTAL STEEL LIBERIA
(HOLDINGS) LIMITED as the Concessionaire;

(ii) Register MITTAL STEEL LIBERIA LIMITED with the
Ministry of Commerce, the Ministry of Finance, and such
other agencies of the Government of Liberia as may be
required by law;

(ili) Establish an account or accounts in the name of MITTAL

STEEL LIBERIA LIMITED with reputable banks within and
outside Liberia;

(iv) Procure a Corporate Seal to be adopted by the Board of
Directors of the Corporation;

(v) Execute all documents public and private for and on behalf
of MITTAL STEEL LIBERIA LIMITED.

RESOLVED, that the By-Laws attached as Exhibit A hereto be, and hereby are,
designated, constituted and adopted as the By-Laws of MITTAL STEEL LIBERIA
LIMITED, subject to ratification by the first meeting of the Board of Directors.

Done in the City of Monrovia,
County of Montserrado, Republic of -
Liberia, this 7" day of October,
A.D. 2005 7 o

MA

M. P. Singh
AUTHORIZED REPRESENTATIVE
MITTAL STEEL (LIBERIA) HOLDINGS LIMITED

EXHIBIT A

MITTAL STEEL LIBERIA LIMITED
BY-LAWS

Adopted by written Resolution of the sole shareholder of Mittal Steel Liberia Limited on
October 7" A.D. 2005

ARTICLE I
OFFICES

The principal office of the Corporation shall be in the City of Monrovia, Montserrado
County, Liberia, The Corporation may also have an office or offices at such other place within or
outside Liberia as the Board of Directors may from time to time appoint or designate

ARTICLE
SHAREHOLDERS

SECTION 1. Annual Meeting. The annual meeting of the Corporation shall be held at *
such place within or outside Liberia and at such time and date in each year as-the Board of
Directors, by resolution, may determine, and as may be stated in the call and notice, for the
purpose of clecting Directors and of transacting such other business as may be properly before the

meeting. Ifthe date of the annual meeting shall fal! upon a legal holiday, the meeting shall be held
on the next business day

SECTION 2. Special Meetings. Special mectings of the shareholders may be held at
such place within or outside Liberia as the Board of Directors may determine upon call of the
Board of Directors or the Chairman or the holders of more tham fifty percent (50%) of the
Corporation’s shares at such time as may be fixed by the Board of Directors or the Chairman or
such shareholders, and as may be stated in the call and notice. The purpose for which a special
meeting of shareholders may be held shall include the removal from office of any or all of the

Directors, whether or not any cause exists for such removal, and the election of Directors in place
of those removed.

SECTION 3. Notice of Meetings. Written notice (including notice by facsimile
transmission, émail, or telegram) of the time, place and purpose or purposes of every meeting of
the shareholders, signed by the Chairman or a Vice-Chairman or the Secretary or the Assistant
Secretary, shall be served upon or mailed to each shareholder entitled to vote at such meeting, and
upon any shareholder who, by reason of any action proposed at such meeting, would be entitled to ©
have his shares appraised if such action were taken, not Jess than ten (10) days nor more than sixty
(60) days before the meeting. If mailed, such notice shall be directed to such shareholder at his
home or post office address as it appears upon the records of the Corporation. Such further notice
shall be given by mail, publication or otherwise, as may be required by the Articles of

Incorporation of the Corporation or By-Laws. Mectings may be held without notice if all of the
shoreholders entitled to notice of meeting as aforesaid are prasent in person or renrenantad by
wreay at the meeting, ar ifnatica is waived by thase net ao present or repronenied,
Snnnenrs CECE CUmUUNWT ID NOITEDITNTEN NTU

EXHIBIT A
TION 4. Quorum. At every meeting of the sharcholders, the holders of more than

SE
fifty percent (50%) of the shares being present in persons or represented by proxy, shall constitute
a quorum. If at any meeting there shall be no quorum, the holders of a majority of the shares of
stock entitled to vote so present or represented may
without notice other than an announcement
obtained, when any business may be tr
quorum

adjourn the mecting from time to time,
at the mecting, until such quorum shall have been
ansacted at the mecting as first convened had there been a

SECTION 5. Voting. At all meetings of the shareholders, each holder of shares of stock
of the Corporation, entitled to vote thereat, May so vote either in person or by proxy appointed by
instrument in writing (including facsimile transmission and telegram). No proxy shall be valid
after the expiration of twelve (12) months from the date of its execution unless the shareholder
executing it shall have specified therein a longer time during which it is to continue in force.

SECTION 6. Binding Effect of Decisions. Only a decision of the shareholders
supported by more than fifty percent (50%) of the authorized and issued shares of the Corporation
shall be valid, effective and binding on the Corporation.

SECTION 7. Records of Shareholders. The Board of Directors may prescribe a period,

not exceeding sixty (60) days prior to any meeting of the shareholders, during which no transfer of
shares on the books of the Corporation may be made. In ficu of prohibiting the transfer of stock
as aforesaid, the Board of Directors may fix a day and hour, not more than ten (10) days prior to
the holding of any such meeting, as the day as of which shareholders of record entitled to notice of
and to vote at such meeting shall be determined, and all such persons who were holders of record
of voting shares at such time and no other shares shall be entitled to notice of and to vote at such
meeting. Anything in the foregoing in this Section 7 of elsewhere in these By-Law
notwithstanding to the contrary, the holder of any shares in bearer form shall be entitled to vote at

any meeting of shareholders upon presentation at such meeting of one or more certificates
representing the number of such shares s

held. Notice of meetings as provided in these By-Laws
shall be given to holders of bearer shares who have notified the Corporation in writing that such

shares are so held and, in such notice or otherwise, have provided the Corporation with an address
of record to which notices may be sent

SECTION 8. Action Without Meeting. Unless otherwise provided by the Articles of

Incorporation, any action required to be taken at any annual or special meeting of shareholders, or

any action which may be taken at any annual or special meeting, may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth the action so taken,
shall be signed by the holders of outstanding stock having not less than the minimum number of
Votes that would be necessary to authorize or take such action at a mecting at which’all shares
entitled to vote thereon were Present and voted. Prompt notice of the taking of the corporate

action without a meeting by less than unanimous written consent shall be given to those
shareholders who have not consented in writing,

ARTICLE HI
BOARD OF DIREC” FORS

SECTION i, Xumbor. The number of Directors within the maximum and minimum

Qor7

EXHIBIT A
iny, provided for in the Articles of Incorporation may be changed from time to time by
iolders by an amendment to these By-Laws. Subject to amendment of these By-Laws,
as aforesaid, the number of Directors of the Corporation shall not be less than gleven (11). The: 7
Directors shall be elected at the annual meeting of the shareholders and each Director shall be
elected to serve until his successor shall be elected and shall qualify. Directors need not be
shareholders

the shar

SECTION 2. Meetings of the Board

(a) Annual Meeting of Directors. An annual meeting of the Board of Directors shal!
be heid in each vear after the adjournment of the annual shareholders meeting and on the same
day ifa quorum of the Directors be not present or represented on the day designated or specified
for the aunuaj meeting, the meeting shall be adjourned to some convenient day. No notice need
be given of the annual meeting of the Board of Directors

(b) Other Meetings of Directors. Meetings of the Board of Directors, other than the
annual meeting, shall be held at such place within or without Liberia as may from time to time be
fixed by resolution of the Board, or as may be specified in the call of any meeting. Regular
meetings of the Board of Directors shall be held at such times as may from time to time be fixed
by resolution of the Board. Notice need not be given of the regular meetings of the Board held at
times fixed by resolution of the Board. Special mectings of the Board may be held at any time
upon the call of any Director by oral, facsimile transmission or written notice, duly served on or”
sent or mailed to each Director not less thin five (5) days before such meeting. Special meetings
of the Board of Directors may be held without notice, if all the Directors are present or if those
not present waive notice of the meeting in writing

SECTION 3. Quorum. A majority of the Directors at the time in office (but not less
than two-thirds (2/3) of the minimum number of Directors than provided in these By-Laws) shall
constitute a quorum for the transaction of business, but if at any meeting of the Board there shall
be less than a quorum present, a majority of those present may adjourn the mecting from time io
time until a quorum shall have been obtained. Each director may vote either in person or by SrOKy

ca appointed by instrument in writing (including facsimile transmission or telegram)

SECTION 4. Vacancies. Vacancies in the Board of Directors may be filled by a vote.of
@ majority of the Directors remaining in office even though less than quorum; provided that, in
case of an increase in the number of Directors, the vacancy or vacancies created shall be filled by
the sharsholders. The Directors so chosen shall hold office, unless they are removed from office

by the shareholders, until the next annual election or until their successors shall be duly elected
and qualified

SECTION 5, Resignation. Any Director of the Corporation may resigh at any time by
giving written notice to the Chairman or to the Secretary of the Corporation, Such resigi ation:
shall take effect at the time specified therein, and unless otherwise specified therein the acceptance
of such resignation shall not be necessary to make it effective

OM 6, Speci Sut Qu. AL cach meeting of the Board ef Directors, the Chatensa:
the absence of both of there oifisinin, » ohnirman shoggn By H MIAjOry Of Le

vent, shail Chair the meeting, and the Secretary of the Corporation or, in the absence

‘
‘

EXHIBIT A
cf the Secretary, a person appointed by the Chairman of the meeting, shall act as secretary. The
Board of Directors may adopt such rules and regulations as they shall deem proper, not
inconsistent with law or with the Articles of Incorporation or with any shareholders agreements
for the conduct of their meetings and the management and affairs of the Corporation. At all
meetings of the Board of Directors, business shall be transacted in such order as the Board may
determine.

SECTION 7, Powers. The Board of Directors shall have general power to manage the
business of the Corporation. The Board of Directors may authorize the Chairman or any other
officer or officers of the Corporation to confer all kinds of powers of attorney upon any person,
persons or entities (including powers of attorney in favour of lawyers, legal counsellors, solicitors
or judicial agents, in order to enable them to carry on and perform the legal representation of the
Corporation in connection with any judicial process), with all the faculties and powers that he or
they may deem convenient, and also to revoke the same in whole or in part.

SECTION 8. Compensation. Directors shall receive no compensation for serving in that
capacity other than Board Fees as shall, from time to time, be fixed by resolution of the
shareholders at the annual shareholders’ meeting. These By-Laws shall not be construed to

preclude any Director from serving the Corporation in any other capacity and receiving.
compensation therefor.

ARTICLE IV
COMMITTEES

SECTION 1. Executive Committee. The Board of Directors may, by resolution passed
by a majority of the whole Board, designate two or more members of the Board to constitute an
Executive Committee. The Executive Committee shall have and may exercise, so far as may be
permitted by law, all of the powers of the Board in the management of the affairs and property of
the Corporation and the exercise of its corporate powers during the intervals between meetings of
the Board of Directors and shall have power to authorize the seal of the Corporation to be affixed
to all papers which may require it; but the Executive Committee shall not have power to fill
vacancies in the Board, or to change the membership o%, or to fill vacancies in, the Executive
Committee, or to make or amend the By-Laws of the Corporation. The Board shall have the
power at any time to fill vacancies in, to change the- membership of, or to dissolve the Executive
Committee. The Executive Committee may hold meetings and make rules for the conduct of its
business and appoint such committees and assistants as it shall from time to time deem necessary.
A majority of the members of the Executive Committee shall constitute a quorum. All actions of

the Executive Committee shall be reported to the Board at its meeting next succeeding such
‘action.

SECTION 2. Other Committees. The Board of Directors may, in its discretion, by
resolution, appoint other committees which shall have and may exercise such powers as shall be
conferred or authorized by the resolution appointing them. A majority of any such committee,
composed of more than two members, may determine its action and fix the time and place of its
meeting, unless the Board of Directors shall otherwise provide. The Board shall have power ai
any time to change the membership of any such committee, to fill vacancies, and ta dinagive any
such,commnitige

1
a i TTT
1 aed coueiaenanaenemeeietoanemeemeenns

EXHIBIT A
ARTICLE V
OFFICERS

pes seonaeen ay

SECTION 1. Officers and Agents. The Board of Directors shall appoint a Chairman, a
Secretary, and a Treasurer for the Corporation. The Board of Directors may also from time to
time appoint one or more Vice-Chairmen and such Assistant Secretaries, Assistant Treasurers and
other officers, agents, factors, and employees as may be deemed necessary. No officer, except the
Chairman, need be a director of the Corporation, and the fact that any officer is a Director shall
not preclude him from receiving a salary or from voting upon the resolution providing the same.
Any person may hold two or more offices. Officers, agents, factors or employees of the
Corporation may be of any nationality and need not be residents of Liberia.

SECTION 2. Term of Office. All officers elected by the Board of Directors shall remain
in office for the term of their appointment or until their respective successors are chosen and
qualified. Any officer elected or appointed by the Board of Directors may be removed, with or

~~ without cause, at any time by the affirmative vote ofa majority of the members of the Board then
in office.

SECTION 3. Power and Duties. The officers, agents, factors and employees of the .
Corporation shall each have such powers and duties in the management of the property and affairs
of the Corporation, subject to the control of the Board of Directors, as generally pertain to their
respective offices, as well as such powers and duties as from time to time may be prescribed by
the Board of Directors. The Board of Directors may require any such officer, agent, factor or
employee to give security for the faithful performance of his duties.

ARTICLE VI
SHARE CAPITAL

SECTION 1. Certificate(s) of Shares. The interest of each shareholder shall be
evidenced by a certificate or certificates for shares of the equity share capital of the Corporation in
such form as the Board of Directors may from time to time prescribe. The Share Certificates
1s shall be signed by the Chairman or a Vice-Chairman and the Treasurer or an Assistant Treasurer
: or the Secretary or an Assistant Secretary and sealed with the seal of the Corporation, and shall be
i countersigned and registered in such manner, if any, as the Board may by resolution prescribe;

provided that in case such certificates are required by such resolution to be signed by a Transfer
Agent or Transfer Clerk and by a Registrar, the signatures of the Chairman or a Vice-Chairman
and the Treasurer or an Assistant Treasurer or the Secretary or an Assistant Secretary and the seal
of the Corporation upon such certificates may be facsimiled, engraved or printed.

SECTION 2. Transfer, Shares in the equity capital of the Corporation which are

: represented by certificates in registered form shall be transferred only on the books of the
i Corporation, by the holder thereof in person or by his attorney, upon surrender for cancellation of
certificates for the same number of shares, with an assignment and power of transfer endorsed

thereon or attached thereto, duly executed, with such proof of the authenticity of the signature as
the

Corporntinn or its agents may reasonably require, Shares in the equity capital af tha Corporation
. sor7
EXHIBIT A
which are represented by certificates in bearer form shall be surrendered for cancellation and re-
issuance in one or more certificates, also in bearer form representing the same aggregate number
of shares as the one or more certificates surrendered; or if certificates in registered form are then
authorized by the Board of Directors, such new certificate or certificates may be issued in
registered form at the option of the holder thereof.

SECTION 3. Lost or Destroyed Share Certificates. No certificates for shares in the
equity capital of the Corporation shall be issued in place of any certificate alleged to have been
lost, stolen or destroyed, except upon production of such evidence of the loss, theft or destruction
and upon indemnification of the Corporation and its agents to such an extent and in such manner
as the Board of Directors may from time to time prescribe,

ARTICLE VI
CHEQUES, NOTES, ETC.

All cheques and drafts on the Corporation’s bank accounts and all bills of exchange.and
promissory notes and all acceptances, obligations and other instruments for the payment ‘of
money, shall be signed by such officer of officers or agent or agents as shall be thereunto
authorized from time to time by the Board of Directors.

ARTICLE Vi
FINANCIAL YEAR

The financial year of the Corporation shall begin on the first day of January in each year
and shall end on the thirty-first day of December following. i

ARTICLE £X
DIVIDENDS

Subject to the provisions of the Articles of Incorporation, the Board of Directors may, out
of funds legally available therefor, at any regular or special meeting, recommend to the
shareholders for their approval, dividends upon the capital stock of the Corporation as and when
they deem appropriate. Before declaring any dividend there may be set apart out of any funds of
the Corporation available for dividends, such sum or sums as the Directors, subject'to approval by
the shareholders, from time to time in their discretior. deem proper for working capital or as a
reserve fund to meet contingencies or for equalizing dividends or for such other purposes as the
Directors shall deem conducive to the interests of the Corporation.

ARTICLE X
CORPORATE SEAL

The Corporate seal shall have inscribed thereon the name of the Corporation and such
other appropriate iegend as the Board of Directors may from time to time determine. In licu of
the Corporation seal, when so authorized by the Board of Directors or a duly empowered
committee thereof, a facsimile thereof may be impressed or affixed or reproduced,
EXHIBIT A

ARTICLE XI
AMENDMENTS

The By-Laws of the Corporation may be amended, added to, rescinded or repealed at any
meeting of the shareholders by the vote of the holders of a majority of all the authorized and

issued shares of the Corporation present in person or represented by proxy, or by a majority vote
of the Board of Directors.

DULY ADOPTED BY THE SOLE SHAREHOLDER OF
MITTAL STEEL LIBERIA LIMITED IN THE CITY OF
MONROVIA, COUNTY OF MONTSERRADO,
REPUBLIC OF LIBERIA THIS 7th DAY OF
OCTOBER, A.D. 2005.
~
#
bo
: é '
|
REPUBLIC OF LIBERIA |
re
MINERAL DEVELOPMENT AGREEMENT

BETWEEN
|
| THE GOVERNMENT OF THE REPUBLIC OF LIBERIA
1
| AND
| . MITTAL STEEL HOLDINGS N.Y.

Monrovia, 17 August 2005

x Cp
TABLE OF CONTENTS '

ARTICLE I DEFINITIONS AND GENERAL RULES OF CONSTRUCTION
Section 1 Definitions... -
Section 2 General Rules of Construction

ARTICLE H EFFECTIVE DATE,

ARTICLE HE TERMS OF THE AC

Section | Initial Term. P 6

Section 2 [ixtended ‘Terms. 6
ARTICLE IV CONCESSION AREA wcssceenneee

Section 1 Grant of Rights. — 7

Section 2 Concession Area..... 7

Section 3 Contiguous Areas . 7

ARTICLE V WORK PROGRAM
Section | Commencement of Development
Section 2 Capital Expenditures ‘
Section 3 Operation Reports, Records and Inspection...
ARTICLE VI MINING AND EXPLORATION LICENSES wee
Section | Class A Mining License

Section 2 Production Areas......... 3 Senn pnaneneee 9

Section 3 Term of the Class A Mining License. ah 9

Section 4 Additional Minerals 9

Section 5 Exploration License 9
ARTICLE VIL CONFIDENTIALITY ..

Section | Confidential Information : p)

Section 2 Public Information soe : 0

ARTICLE VITE PRODUCTION WORK PROGRAMS
ARTICLE IX LAND AND FACILITUES ...
Section | Public Land.
Section 2 Private Land tO
Section 3 Assets and Facilities... = i
ARTICLE X HEALTH CARE, SAFETY AND SECURITY,
Section | Health Care...
Section 2 Safety ...
Section 3 Security Foree setae
ARTICLE XI EDUCATION AND SKILLS 1) RAINING
Section | Education
Section 2 Skills & Training of Liberians
Section 3 Assistance to Mining and Geology Programs of the University ot Liberia 1s
ARTICLE XI] EMPLOYMENT AND SECONDMENT.
Section { Employment .
Section 2 Secondment..

ARTICLE XIV COMMUNITY RESOURCES ..eessesssesssssseesneennensseones:
ARTICLE XV ENVIRONMENTAL PROTECTION AND MANAGEMENT
Section | Environmental Management ...........:cccce erences eeie ties se et teeeceneeicees
Section 2 Environmental Audit and Assessment

ARTICLE XVI CAPITAL AND CORPORATE STRUCTURE OF THE
CONCESSIONAIRE ... V7

Section | Winding-up

17

Section 2 Initial Capital Structure of the CONCESSIONAIRE 17

Section 3 Evolution of the Capital Structure... 18

ARTICLE XVII PROVISION OF FUNDS TO: THE “CONC SSIONAIR 18
ARTICLE XVII CORPORATE STRUCTURE AND MANAGEMENT OF TH

OPERATING COMPANY uiscccssscssssessersscenensscescensneensanensenseneensnnseensenvensenengees ee 19

ARTICLE XIX SPECIFIC UNDERTAKINGS OF THE GOVERNMENT
Section 1 Access to Information...
Section 2 Provision of Documents
Section 3 Use of Aircraft
Section 4 Use of Airports and Seaports..
Section 5 Electricity Generation and Transmission.
Section 6 Issuance of Necessary Authorizations ..
Section 7 Protection against Nationalization or Expropriation.
Section 8 Peaceful Enjoyment...
Section 9 Non-Derogation, Stabilization
Section 10 Equitable Treatment... ssscececseer eect iiee seein

ARTICLE XX SPECIFIC UNDERTAKINGS OF THE CONCESSIONAIRE

ARTICLE XXI INDEMNIFICATION ......ess00 wa

"Section 1 Indemnification for Breach of Agreement
Section 2 CONCESSIONAIRE’s Indemnification of GOVERNMENT..........-. see

Section 3 GOVERNMENT’s Indemnification of the CONCESSIONAIRE and its
Affiliates... ceecseeeeeceteeneeeenteeees

ARTICLE XXII INCOME TAXATION
Section ] Rate and Basis
Section 2 Computation of Net Taxable Income .
Section 3 Carry Forward Permitted
Section 4 Computation of Taxable Income in Dollars,

ARTICLE XXIII ROYALTY... ccssscsesssssneeeneenen
Section 1 Royalty Rate...
Section 2 Royalty Basis
Section 3 Payment.

ARTICLE XXIV SURFACE RENTAL
Section 1 Concession Area
Section 2 Payment.

eee
er
a a

eo . ARTICLE XXV OTHER PAYMENTS TO THE GOVERNMENT
: Section 1 Import Duties and Other Payments
Section 2 Payments in Licu of Duties and Fees
Section 3 Other Payments ................
. Section 4 Mincral Development and Research Fund
Section 5 Other Exemptions from Taxes and Duties

Section 6 Non-Application of Article XXV, Section 5... .

ARTICLE XXVI FINANCIAL REPORTING AND CURRENCY,

Section 1 Accounting

ceaguseresse wee 27
Section 2 Exchange Control... a 0

‘ Section 3 Currency of Payment. 27
Section 4 Right to Remit and Reccive Payments 28
Section 5 Audit.. aa

ARTICLE XXVIE INCIDENTAL RIGH .
Section I Use of Resources 2
Section 2 Imports.....

29
Scction 3 Taxes on Resale..... 29
Section 4 Sale of Iron Ore and associated Minerals and Products 20

ARTICLE XXVIM ASSIGNMENT AND ENCUMBRANCE

Section 1 Right of Assignment...

Section 2 Right to Appoint the Operating C

Section 3 Right to Enoumber.....cc ccc %

. Section 4 Notice of Assignment or Encumbrance
ad ARTICLE XXIX TERMINATION...
. Section 1 Termination by,the CONCESSIONAIRE ..

. Section 2 Termination by GOVERNMENT . 3
” Section 3 Opportunity to Cure. 3
Section 4 Disputes Regarding Events of Default . 42

Section 5 Winding-up Commission...
ARTICLE XXX DISPOSITION OF ASSETS.
Section | Immovable Assets .
Section 2 Movable Assets .
Section 3 Removal of Movable Assets
ARTICLE XXXI ARBITRATION
Section | Submission to Arbitration
Section 2 Nationality for purposes of Arbitration w....cscscssscesesessee
Section 3 Arbitrators
Section 4 Referee...
Section 5 Venue
Section 6 Award:
Section 7 Waiver of Sovereign Immunity .

iii
r

Section 8 Reservation of Rights
Section 9 Successors ........ssssessssssssssseesssee
ARTICLE XXXII CUMMUNICATIONS BE
Section 1 Written Communications
Section 2 Delivery...
Section 3 Address.......,
Section 4 Change of Addr
ARTICLE XXXINI FORCE MAJEURE
iSection | Application
Section 2 Definition ........0......
Section 3 No Required Settlement.
ARTICLE XXXIV GOVERNING LAW.
ARTICLE XXXV ENTIRE AGREEMENT-MODIE CATIONS
Scction | Entire Agreement.
Section 2 Amendments
ARTICLE XXXVI PERIODIC REVIEW
Section 1 Modification and Review
Section 2 Good Faith...
ARTICLE XXXVII NON-WAIVER OF RIGHTS
‘ARTICLE XXX VIIPSUCCESSION vesesssscssensseess
ARTICLE XXXIX SURVIVAL PROVISION
WITNESSETHS wscsssssscsssecsscssseseocsseees

WEI

PARTI

APPENDICES

APPENDIX A ~ Concession Area Definition Map
APPENDIX B - Concession Area Coordinates
APPENDIX C - Tentative Development Program
APPENDIX D - Capital Expenditures
APPENDIX E - Class A Mining License

APPENDIX F - Asset Register

we

|
MINERAL DEVELOPMENT AGREEMENT
ON EE NLOPMENT AGREEMENT

This MINERAL DEVELOPMENT AGREEMENT is dated 17" August 2005 and made by
and between the GOVERNMENT OF THE REPUBLIC OF LIBERIA, Tepresented by
and through the Minister of Finance, Honorable Lucince [, Kamara, Sr., the Minister of
Lands, Mines and Fnergy, Honorable Jonathan A, Mason, and the Chairman of the National
Investment Commission, Honorable Roosevelt Quiah, ( hercinafter referred to as the
"GOVERNMENT" ), and MITTAL STEEL HOLDINGS NV, a corporation duly
organized and existing under the laws of the Netherlands Antilles (together with its Affiliates,
the “PRINCIPAL”), acting on behalf of MONTRAY LIMITED, a company incorporated
under the laws of Cyprus (hereinafter referred to as the " CONCESSIONAIRE " ),

WITNESSETH:

WHEREAS, the Republic of Liberia is the owner of all iron Ore Deposits within the territory
of Liberia, and all the rights related to the Development of all such iron Ore Deposits,
including’ but not limited to the iron Ore Deposits within the concession areas that used to be
granted to the LIBERIAN AMERICAN-SWEDISH MINERALS COMPANY (hereinafter
referred to as the "LAMCO ") in the Republic of Liberia (hereinafter referred to as the

"LAMCO Concession Areas"), Pursuant to a Mining Concession, Agreement dated April 28,
1960, as amended;

WHEREAS, the GOVERNMENT is determined to revitalize the Development of the iron
Ore mining industry of-Liberia, and, consequently, the GOVERNMENT desires to promote
the Development and Production of iron Ore Deposits within the LAMCO Concession Areas
for the economic and social benefit of Liberia and its people;

WHEREAS, the GOVERNMENT recognizes that substantial infusion of capital is necessary
to facilitate the economic and efficient Development and Production of the iron Ore Deposits
located in the LAMCO Concession Areas; .

WHEREAS, the GOVERNMENT is the organ of the Republic of ‘Liberia vested with
authority to enter into agreements with international companies who wish to bring investment
capital, operational expertise and other technical know-how to Liberia;

WHEREAS, as it relates to the Development of the iron Ore industry in Liberia, the Minister
of Finance; the Minister of Lands, Mines and Energy, and the ‘Chairman of the National
Investment Commission are authorized and empowered by the GOVERNMENT to negotiate
and conclude Mineral Development Agreements with investors;

WHEREAS, the CONCESSIONAIRE was selected through a tender Process organized by
the GOVERNMENT;

WHEREAS, in accordance with Law, this Mineral Development Agreement has been
negotiated between the CONCESSIONAIRE-and the Minerale Teahniaal Committee: and

Do 4
WHEREAS, in accordance with Law, the GOVERNMENT has the power to enter into this
Agreemenl, to grant the CONCESSIONAIRE a Minoral Development Agreement as herein
described, and to permi! hc CONCESSIONAIRE to conduct the Operations contemplated by
this, Agreement.

NOW, THEREFORE, for and in consideration of the premises, the mutual promises made
by and between the GOVERNMENT and the CONCESSIONAIRE (hereinafter referred to as

“the Partics”), the terms and conditions hercin contained, the Parties hereto mutually agree, as
follows:

4
ARTICLE I
DEFINITIONS AND GENERAL RULES OF CONSTRUCTION

Section 1 Definitions

Capitalized terms not defined hercin have the same meaning ascribed to them by the Minerals
and Mining Law, unless otherwise provided herein.

Us) “Agreement” shall mean this Agreement granting a mining right to the
CONCESSIONAIRE and any amendments to it made pursuant to its terms as well as
all exhibits and appendices to it.

“Associates” shall mean the Operating Company, Affiliates, shareholders, financiers
and contractors (including suppliers of goods and services) of the
CONCESSIONAIRE or the Operating Company, and the directors, officers, agents

and employees of the CONCESSIONAIRE and the Operating Company and of any of
the foregoing,

“Centre” shall mean the International Centre for Settlement of Investment Disputes

established under the auspices of the International Bank for Reconstruction and
Development.

“Class A Mining License” shall have the meaning given in Article VI, Section { in
this Agreement, and as specified in the Minerals and Mining Law

15 “Commercial Operation Startup Date” shall mean the date on which sales and
dispatch of marketable iron Ore from the port of Buchanan shall have reached a

monthly volume of not less than 100.000 mt for a continuous period of at least three
months,

1.6 “CONCESSIONAIRE” shall mean MONTRAY LIMITED and/or other person(s) to
which, pursuant to Article XXVIM, Section 1, i may assign all of any part of its
interest under this Agreement. .

1.7 “Concession Area” shall mean the former LAMCO Concession Areas (but excluding
the Kitoma and Goe Fantro Ranges) and all unencumbered areas covered by the
associated infrastructure as defined in ARTICLE IV.
1.10

Ll

116

117

118

“Concession Year” shall mean a period of twelve (12) consecutive months according
to the Gregorian calendar starting on the Effective Date of this Agreement or on any
anniversary of said Effective Date.

“Convention” shall mean the Convention on the Seltlement of Investment Disputes
between States and Nationals of Other States opened to signature at Washington, D.
C., United States of America, on March 18, 1965.

“Development” shall mean all preparation for the rernoval and recovery of Minerals,
including, without limitation, the construction or installation of a mill or any other
improvements to be used for the mining, handling, milling, beneficiation or other
processing of Minerals,

“Dollar” and/or “US$” shall mean’ the lawful currency of the United States of
America,

“Effective Date” shall mean the date described in Article 1.

“Extended Term” shall have the meaning given in Article II], Section 2.

asibility Report” shall have the meaning given in Article VI, Section ta

“Financial Year" shall mean January | through December 31, or such other period as
the parties may agree.

“Foreign Currency” shall mean Dollars and any other currency except currency that is
not legal tender in the Republic.

“GOVERNMENT” shall mean the Republic of Liberia, its GOVERNMENT, and all

political subdivisions, branches, divisions, instrumentalities, authorities and agencies
thereof. .

“(nfrastructure” shall mean the following:

a Immovable transportation and communication facilities (including roads,
bridges, railroads, ‘airports, land strips and landing pads for aircraft, hangars
and other airport facilities, garages, channel, tramways, pipelines ‘and ‘radio,
telephone, telegraph, telecommunications, and electronic or other forms of
communications facilities);

b. > Immovable port facilities (including docks, harbors, piers, jetties, breakwaters,

. terminal facilities and warehouses, and loading and unloading facilities);

c. Immovable power, water and sewerage facilities (including electrical
generating plants and transmission lines, dams, water drains, water supply
systems and systems for disposing of tailings, plant waste and sewage);

a.

frmovable publig walfure fuailitive Cinaiuging eaheaia, heasiinty und puniic
f
1.19

1.20

1.25

1.26

1.27

1.28

@ Miscellaneous immovable facilities used primarily in connection with the
Operation of any of the foregoing (including offices, machine shops, foundries,
repair shc,.3 and warchouses);

f Other immovable facilities used primarily in connection with or as an incident
to Operations; and

2g Movable facilities and equipment used as an integral part of the immovable
facilities described in paragraphs a through fF above.

“International Standards” shall mean generally accepted world mining industry
standards and procedures, due allowance being made for any special circumstances

“Law” shall mean any constitution, kaw, stitute, ducree tule, regulation, judicial act
or decision, judgment, order, proclamation, directive, executive order or sovereign act
of the GOVERNMENT that affects or purports to affect the CONCESSIONAIRE or
is generally applicable in the Republic of Liberia.

"LAMCO" and "LAMCO Concession Areas" shall haves the meaning set forth in the
Preamble hereof, %

“Minerals and Mining Law” shall mean the New Minerals and Mining Law of the
Republic of Liberia, Part 1, Title 23, Liberian Code of Laws Revised, as approved on
April 3, 2000 and published by the Ministry o1” Foreign Affairs on September 20,
2000,

“Notice” shall mean any written notice by a Party made in accordance with Article
XXX.

“Operations” shall mean all activities and teusactions conducted by the
CONCESSIONAIRES pursuant to this Agreement, Cirectly or through contractual
arrangements with the Operating Company, including Exploration, Development,
Production, and marketing and sale of the iron Ore and associated Minerals and
Products, as well as the financing of any of the foregoing.

“Operating Company” shall mean MITTAL STEEL LIBERIA LIMITED, a company

to be organized under the laws of the Republic of Liberia, in its capacity as agent of
the CONCESSIONAIRE for purposes of carrying oul the Operations pursuant lo
Article XXVIII, Section 2. .

“Party” shall mean either the GOVERNMENT or the CO‘NCESSIONAIRE and, in
the plural forms, both the GOVERNMENT and the CONCESSIONAIRE and any
permitted assignee of the GOVERNMENT or the CONCESSIONAIRE,

“Person” shall have the meaning set forth in the Minerals and Mining Law.

“Prevailing Market Rate of Exchange” shall mean the predomiyiant rale, expressed in
Dollars, at which willing sellers and willing buyers, acting at arm’s length and in the

ordinary course of business, purchase or sell, or agree lo purchase: or sell, currency of
another nation,

ra
1,29

1.30

1,32

“Production” shall mean the commercial exploitation of Minerals found in the
Concession Aica and all other activities incidental thereto including the design,
construction, installation, fabrication, operation, maintenance and repair of
infrastructure, facilities and equipment and the mining, excavation, extraction,
recovery, handling, beneficiation, processing, milling, stockpiling, transportation,
export and sale of Minerals.

“Production Arca” shall mean an area-selvcted as such by the CONCESSIONAIRE
pursuant to Article VI, Section 2.

“Republic” shall mean the Republic of Liberia.

“Taxes and Duties” shall mean any and all direct and indirect income, profit, gains,
capital gains, corporation, net worth, sales, transaction, payroll, import, export,
customs, consul, inspection, value added, consumption, supply, use, tumover,
severance, stumpage, cash Now, rental, land rental, surface rental, property, stamp and
other taxes, duties, fees, levies, excises, rates, charges, imposts, surcharges, royalties
and other imposed revenue payments of whatever ature and however called and
whether similar or dissimilar to the foregoing,

Section 2 General Rules of Construction

2.4

This Agreement shall become effective an

Headings ~ The headings of the clauses, Articles and’ Sections of this Agreement are
inserted for convenience only and shall not affect the construction hereof,

Included Words - This Agreement shall be read with such changes in gender or
number as the context shall require.

Reference - Unless otherwise stated. a reference herein to a numbered or lettered
Article, Section or Appendix shall refer to the Article, Section or Appendix bearing
that number or letter in this Agreement. A reference to “this Agreement,” “hereof,”
“hereunder,” “herein,” or words of similar meaning, shall mean this Agreement,
including the Appendices hereto, together with any. amendments thereof. The words
“and” and “or? will include the conjunctive and disjunctive, as the context may

require or permit. The word “include” (and any variation) is used in an illustrative
sense rather than in a limiting sense,

Severability - If any provision of this Agreement is or shall become illegal, invalid or
unenforceable, in whole or in part, the remaining provisions shall nevertheless be and
remain valid and subsisting and the said remaining provisions shall be construed as if
this Agreement had been executed without the illegal, invalid or unenforceable
portion.

ARTICLE UL
EFFECTIVE DATE

id be binding on the Parties thereto when executed

by them,. attested by the Minister of Justice of the Republic, ratified by the National

5

: F
| Transitional Legislative Assembly and approved by the Chairman of the National
. Transitional Governmen. uf Liberia.

ARTICLE III
TERMS OF THE AGREEMENT

Section 1 Initial Term

The initial term of this Agreement shall commence on the Effective Date and, subject to
Abticle UI, Section 2 below, end on the twenty-fith (25th) anniversary of the Effective Date,
unless sooner terminated in accordance with the other provisions of this Agreement,

Section 2 Extended Terms

a Notwithstanding the provisions of Article {l, Section «1 above, the
CONCESSIONAIRE shall have the right to request an extension of the term of this
Agreement for additional terms not exceeding twenty-five (25) years each (the
“Extended Terms”) upon providing the GOVERNMENT with Notice, at least one
year prior to the termination of the initial term or any extended term, of its intention to
seek such extension-which Notice shall be accompanied with a revised Feasibility
Report. The revised Feasibility Report shall indicate that Proven reserves exist, shall
set forth the type and quantity of Ore that is estimated to exist in the Concession Area,
or any part thereof, and shall describe in reasonable detail a proposed plan for
efficient and economic Production of such Ore (in accordance with International
Standards and the provisions of this Agreement). It shall also set out a detailed
description of the proposed mining and processing methods, the design, cost and

construction schedules for the proposed facilities and equipment, the financing
o arrangements contemplated, and the CONCESSIONAIRE’s best estimate in good
faith of the date upon which production of such Ore will cease (the “Extended Date").
i b The GOVERNMENT shall grant its approval for the Extended Term through the

Extended Date if the revised Feasibility Report reasonably complies with
International Standards, the GOVERNMENT'S overall mineral development strategy
and the provisions of this Agreement. The GOVERNMENT shall, in the event of any
delay in or denial of approval of a revised Feasibility Report, promptly give to the
CONCESSIONAIRE full details, in writing, of ils reasons for withholding or delaying
approval. Without prejudice to the generality of Article III, Section 2, if, m the
CONCESSIONAIRE’s opinion, any such approval has been wrongfully withheld or
unreasonably delayed, it may invoke the provisions of Article XXXI on arbitration.

With respect to any such Extended Term, the fiscal terms and conditions of this
Agreement shall be amended in such manner as the Purlies hereto may agree as fair
and reasonable, taking into account fiscal terms generaliy applicable at the end of any
immediately preceding term to large scale mining entities worldwide in respect of
operations of the nature envisaged in the Extended ‘Term (due allowance being made
for any special circumstances). .

7 | - yer
ARTICLE IV
CONCESSION AREA

Section 1 Grant of Rights

By this Agreement and subject to its terms and conditions, the GOVERNMENT hereby
grants to the CONCESSIONAIRE the exclusive right and license to conduct Exploration,
Development, Prqduction and marketing of iron Ore and associated Minerals and products,
and rehabilitation of the associated Infrastructure in he Concession Area.

Section 2 Concession Area

The Concession Area is as shown on the map allached hereto as Appendix A, the coordinates
of which are specified in Appendix B.

Section 3 Contiguous Areas

The CONCESSIONAIRE shall be given the right of first refusal (or inclusion within the
Concession Area of unencumbered contiguous areas with potentially exploitable tron Ore
Fesources (a enable the CONCESSIONAIRE to undentake Exploration and, as appropriate.
Development and Production therein.

ARTICLE V
WORK PROGRAM

Section 1 Commencement of Development
The CONCESSIONAIRE shall commence activities as is rease
than forty five (45) days of the Effective Date. The overall ‘I
is altached hereto as Appendix. C.

ably practicable. but not tater
emiutive Development Program

Section 2 Capital Expenditures

In respect of Article V, Section 1 above, the CONCESSIONAIRE. shall incur capital
expenditures, subject-to continuing viability of the business, as stipulazed in Appendix D.

Section 3 Operation Reports, Records and Inspection

a The CONCESSIONAIRE shall maintain at its principal office in Liberia, or at such

other offices as the GOVERNMENT may approve, copies of all maps, geological,
mining or other earth science reports and mineral analyses (together with all field data
which support such reports or data), production records, marketing and financial

reports and other data obtained or compiled by the CONCESSIONAIRE as a result of

exploration.and/or mining Operations, All information, data and material specified in
this paragraph shall be in a form suitable for reproduction, use or Processing as the
case may be. The CONCESSIONAIRE shall have the right to teraporarily remove
such documents from Liberia for the purpose of study and evaluation,
b, The CONCESSIONAIRE: sliall keep the GOVERNMENT fully informed of all
operations and activities, wherever conducted in Liberia, and of its plans in. respect!
thereof, The GOvERNMENT shall have the right to monitor exploration and mining
Operations from time to cime and a reasonable number of GOVERNMENT personnel
may, upon prior notice to the CONCESSIONAIRE, at reasonable time and subject to
compliance with the CONCESSIONAIRE's security and safety requirements, and
without interfering with the normal conduct of their activities by the
CONCESSIONAIRE, attend and inspect the exploration and mining Operations and
activities conducted in Liberia: and

¢ Within thirty (30) days after the end of cach calendar quarter, the |
CONCESSIONAIRE shall provide the GOVERNMENT with a report on all
exploration and mining Operations ‘for that calendar quarter, including financial
reports of iron Ore produced and sold, Within ninety (90) days afier the end of each
financial year, the CONCESSIONAIRE shall fumish the GOVERNMENT with a
report on all exploration and mining Operations and activitics for that Financial Year,
including financial reports of iron Ore produced and sold.

ARTICLE VI
MINING AND EXPLORATION LICENSES

Section | Class A Mining License

Upon receipt of Notice from the CONCESSIONAIRE, the GOVERNMENT shall from time
lo time grant the CONCESSIONAIRE a Class A Mining License for each proposed
Production Area, substantially in the form as attached hereto as Appendix E, subject to the
following conditions:

a. This Agreement shal! have become effective in accordance with Article I.

b. The CONCESSIONAIRE shall have completed an evaluation of the existing
exploration data and submitted to the GOVERNMENT a detailed map and descriptive
statements on the boundaries and size of the deposits from which Production will be
carried out pursuant to Article V1, Section 2 below; and

c. The CONCESSIONAIRE shall have completed a Feasibility Report describing a plan
for the efficient and economic conduct of the Operations in the proposed Production
Area, including a description of the proposed mining and processing methods, the
design, costs and construction schedules for the proposed facilities and equipment and
the marketing arrangements contemplated. The GOVERNMENT shal! not withhold
or unreasonably delay its approval of the Feasibility Report and. shall grant ils
approval if the Feasibility Report, or any amendment made to it by the
CONCESSIONAIRE, reasonably complies with the provisions of the Minerals and
Mining Law and the provisions of this Agreement. The GOVERNMENT shall, in the
event of any delay in or denial of approval of the Feasibility Report, promptly give to
the CONCESSIONAIRE full details, in writing, of its reasons for withholding or
delaying approval. If, in the CONCESSIONAIRE’s opinion, any such approval has
been wrongfully withheld or unreasonably delayed, it may invoke the provisions of
Article XXX! on arbitration,

ye 4
~

Section 2 Production / 2as

The Production Areas shall consist of such parts of the Concession Area as, in the opinion of
the CONCESSIONAIRE and subject to Article IV, Sections 2 and 3, have to be subject to
Production, taking into account the extent and nature of the Ore found therein and the
requirements for the efficient and economic Production of such Ore.

‘The CONCESSIONAIRE shall define the proposed Production Area and shall submit to the
GOVERNMENT a detailed map and descriptive statement based on actual surveys which
shall set forth the boundaries of the proposed Production Area which shall be identified by
metes and bounds, and the boundaries and size of the iron Ore Deposit or deposits which the
CONCESSIONAIRE intends to produce. The maps shall be of such scale and contain such
detail, including geographical and topographical information, as may reasonably be necessary

to identify accurately the proposed Production Area and the boundaries of the. iron Ore
Deposits.

Section 3 Term of the Class A Mining License

The Class A Mining License for a Production Arca selected by the CONCESSIONAIRE

shall remain valid and effective for the unexpired portion of the term of this Agreement and
any Extended Terms.

Section 4 Additional Minerals

If the CONCESSIONAIRE discovers that the Concession Area contains Minerals other than
those subject to the Class A Mining License, it shall have the right to Mine such additional
Minerals, subject to the provisions of Section 6.7 ¢, of the Minerals and Mining Law.

Section § Exploration License

To the extent needed pursuant to Sections 5.4 and 6.2 of the Minerals and Mining Law, upon
receipt of Notice from the CONCESSIONAIRE, the GOVERNMENT shall grant the
CONCESSIONAIRE an Exploration License for any Exploration Area proposed by the
CONCESSIONAIRE within the Concession Area.

ARTICLE VIL
CONFIDENTIALITY

Section 1 Confidential Information
All information exchanged between the Partics hereto in the context of this Agreement shall

be considered and treated as confidential information, subject to Article VII, Section 2 below.
The Parties hereto hereby agree not to divulge such information to any other Person without

~ the prior written consent of the other party, which consent shall not be unreasonably withheld
7 and/or delayed. However, the foregoing shall not be applicable to CONCESSIONAIRE’s

bankers, advisors and all those who are, ina special way, connected with the Operations,
Section 2 Public Information
|

ARTICLE Vil
PRODUCTION WORK PROGRAMS

the CONCESSIONAIRE shall commence and continue
lation of facilities and equipment, and otherwise shall
nlially in accordance with the Feasibility Report, unless
such Production becomes “neconomical, in which event the CONCESSIONAIRE may:
exercise the rights Provided in the last sentence of Article XXXII, Section 1, .

ARTICLE IX
LAND AND FACILITIES’

Section 1 Public Land

a. The CONCESSIONAIRE shall have the right to enter upon and utilize all Public land
Within the Concession Area for purposes Of, and incidental to, the Operations, without
COSIS except as provided for by ARTICLE XXIV, Sections | and 2 below.

b. To the extent that it does not involve an unreasonable interference with the rights of
other persons, the GOVERNMEN shall grant the CONCESSIONAIRE the right to
enter upon, utilize and Possess, without cust. any public land not within’ the
Concession Area and which is reasonably required by the CONCESSIONAIRE for
Purposes of and incidental to Operations including’ areas required for plant and
equipment, Infrastructure and other facilities and equipment, Possession of such land

Section 2 Private Land

a In the event that ceupation of private land within the Concession Area will be
tequired for or incidental to the Operations, the CONCESSIONAIRE shall endeavor,
by direct agreement with the Owner(s), to enter upon and utilize such Private land,

10

, , Ok
GOVERNMENT for all reasonable costs paid in connection with such ex;
including just! >mpensation paid to the prior owner, Provided, however, that the
amount paid by the GOVERNMENT to the owner shall not exceed the reasonable
value of the owner's interest in such land (land and any improvements thereon)
determined, without regards to the value of any Mineral which may be contained
therein, by means of an appraisal conducted by a qualified Person mutually agreed to

ploration,

by the Parties hereto, Title to the Property thus acquired shall vest in the
GOVERNMENT, and the GOVERNMENT shall grant the CONCESSIONAIRE the

right to enter upon, utilize and possess such land which shall be deemed part of the
Concession Arca, | :

If the CONCESSIONAIRE reasonably requires private land outside the Conces ion
Area for the Operations, the CONCESSIONAIRE will endeavor to enter upon and
utilize such land by direct agreement with the owner, and such land shall be deemed
part of the Concession Area during any period of the occupancy and use by the
CONCESSIONAIRE,

For the purposes of the foregoing:
if Private land shall mean any land (including any creeks, streams, rivers or
bodies of waters contained thereon, and their residue) owned by a Person other

than the GOVERNMENT; and

2. Public land shall mean all land other than private land,

Section 3 Assets and Facilities

a

The assets and facilities which are listed in Appendix F shall be transferred
unencumbered to the CONCESSIONNAIRE, irrespective of their conditions, and
shall comprise th’ existing assets and facilities of the former LAMCO joint venture
company, including, but not limited to: .

l The Mines and Quarries, and associated facilities:

2. The industrial infrastructure, facilities, rights and assets held in custody by
LIMINCO or related to the LAMCO Concession Areas, In the event any third
party wishes to have access to the tailway and Buchanan mineral port facilities
in relation to a large scale project in Liberia, such as in relation to the
implementation of the Mifergui Project or any other iron Ore project, it is
agreed that such third party will have the tight, subject to the Provisions set
forth in this Agreement and upon application to the Parties hereto, to carriage
of its goods on the railway line ‘and to export thereof through the port of
Buchanan, Negotiations between the Parties hereto and such third party shall
take place during the time that such interest is expressed, Negotiations with

third parties shall be in good faith and shall conform to international industrial
standards; .

3. All the housing units in Buchanan and Yekepa and associated infrastructure
dedicated to health services and education,

2 Hh
db

New Facilities within the Concession Area:
|

v

Pe

The COwCESSIONAIRE shall have the right to acquire, import, construct,
install and operaie plant, equipment, railroads, roads, bridges, airports, ports,
jetties, breakwaters, pipelines, power [acilitics including power generation
facilities, towns or communitics, and any other Infrastructure reasonably
required for the Operations; it shall have the right, free of charge, to cut and
utilize timber, to quarry and use stone or rock, and use water reserves, to the
extent reasonably needed for the Operations;

The CONCESSIONAIRE sHall have the right (o use public Infrastructure,
whether owned, operated or provided by the GOVERNMENT or by any other
Person under license or authority of the GOVERNMENT, to the extent
adequate (taking into account the public use thereo!) to meet the
CONCESSIONAIRE’s needs with respect to the Operations, The
GOVERNMENT shall ensure that all charges for, and other. terms and
conditions of, the use by the CONCESSIONAIRE, of public Infrastructure are
fair and reasonable, taking inlo account the cost of providing such
Infrastructure, and are not more onerous than those that arc generally
applicable to others using similar public Infrastructure in a similar manner,

To the extent reasonable in connection with the Operations, the
CONCESSIONAI hall have the right, subject to prior consultation with
the GOVERNMENT, to integrate any item of its own Infrastructure with
similar items of public Infrastructure:

To the extent that the CONCESSIONAIRE does not utilize its Infrastructure
to Cull capacity, the GOVERNMENT shall have the right to use said
Infrastructure on reasonable Notice to the CONCESSIONAIRE provided that
such use does not impair the efficient. and economic conduct of the
Operations, The GOVERNMENT shall pay: reasonable compensation to the
CONCESSIONAIRE (other than in the case of roads and highways unless the
use causes niaterial damage thereto) within a reasonable period alter invoice
from the CONCESSIONAIRE in connection with such use: and

The GOVERNMENT reserves the tight, on reasonable Notice to and atier
consultation with the CONCESSIONAIRE, to construct roads, highways,
railroads, telegraph and telephone lines and other lines of communication
within the Concession Area, ‘The GOVERNMENT shall provide timely Notice
for the commencement of such operations. In the event of such construction,
the GOVERNMENT shall, within a reasonable period after invoice from the
CONCESSIONAIRE, compensate the CONCESSIONAIRE for all damages
thereby caused to the CONCESSIONAIRE and. its property and shall
indemnify and keep harmless the CONCESSIONAIRE from all claims by
third parties arising there from. Under no circumstances will the
GOVERNMENT engage in such construction if the effect of so doing would

be to disrupt or interrupt the conduct of the Operations.

Communications Facilities, Systems and Frequencies:

, 4
1 ‘The CONCESSIONAIRE shall have the right, as licensee or assignee, to

| operate (+ its own use and that of any Assbciate, such communications
systems as it deems necessary, including radio, telecommunication, satellite

networks, cellular systems, microwave devices and other communications

devices and systems, and to receive from the GOVERNMENT such rights,

license, registrations, permits and other authorizations as may be required by

Law in connection with the possession, use, importation or purchase of the
foregoing; and

1

The GOVERNMENT hereby agrees that it shall puke available, for use by the
CONCESSIONAIRE, an adequate number of broadcast and communications
frequencies for both domestic and international use, and shall grant unto the
CONCESSIONAIRE such rights, license, registrations, permits and: other
authorizations as may be required in order to comply with any Law regarding
the possession, use, importation or purchase of related equipment or of any
(clecommunications devices or other communications equipment or devices,
The GOVERNMENT and the CONCESSIONAIRE shall consult each other
from time to time as to the specific Irequencivs to be assigned consistent with
international regulations. .

d. ‘Third Party-Access to the Railroad and Mineral Port:

| To the extent that the CONCESSIONAIRE does not utilize its railroad and
mineral port Infrastructures (o full capacity, it shall grant to third parties the
right to use said Infrastructure for transportation and shipment of Minerals, on
reasonable Notice to the CONCESSIONAIRE, provided that such use does
not impair the efficient and economic conduct of the Operations and subject to
technical and commercial terms to be mutually agreed in good faith among the
GOVERNMENT. the CONCESSIONAIRE and such third parties. Such third
parties shall pay reasonable — and Prompt compensation to — the
CONCESSIONAIRE .

oe

Such third party access shall be at no cost to the CONCESSIONAIRE and all
necessary enhancement costs shall be borne by the third party,

‘The GOVERNMENT shall have the right (o impose and collect transit fees for
such third party access and agreement to such transit fees with third parties
and collections thereof shall be the responsibility of the GOVERNMENT.

ARTICLE X
HEALTH CARE, SAFETY AND SECURITY

Section 1 Health Care
The (CONCESSIONAIRE shall construct, maintain and operate health facilitics in the

Concession Area, and shall install, maintain, and use modem health devices-and equipment
and shall practice modem health procedures and precautions.
In connection with Opgrations, the CONCRSSIONAIRE shall furnish in the Concession Area
froe medical treatment, cure and attention at acceptable standards to all of its employees and
officials working in connection with the CONCESSIONAIRE's Operations, and their
spouses and immediate dependents, and shall acquire qualified medical staff and maintain
dispensaries, clinics or hospitals, Without limiting the generality of the foregoing, whenever
the CONCESSIONAIRE employs one hundred (100) or more persons at any permanent work
site within the Production Area, it shall maintain there a dispensary or hospital headed by a
resident medical doctor. ‘The CONCESSIONAIRE shall keep records and notify the
GOVERNMENT immediately of any death of or serious injury to any person in connection
with the Operations. For the purposes of this provision a “serious” injury is as is defined in
the Labor Practices Law of Liberia.

Section 2 Safety

In connection with the Operations, the CONCESSIONAIRE shall construct, maintain and
operate safety devices and equipment and shall practice such safety procedures and
precautions (including regular safety training instruction for its employees) as are in
accordance with International Standards. The CONCESSIONAIRE shall notify the
GOVERNMENT immediately of any death of or serious injury to any employees of the
CONCESSIONAIRE that occurred as a result of the Operations. For the purposes of this
Article X, Section 2, a “scrious” injury shal! mean an injury, confirmed by medical reports,
which is likely to cause the injured person to lose six (6) or more working days. The
CONCESSIONAIRE shall comply with such reasonable written instructions as may, from
time to time, be given by the GOVERNMENT under Law with Tespect to preventing the
spread of contagious, life-threatening diseases and other public health hazards.

Section 3 Security Force

The CONCESSIONAIRE shall have the right in keeping with the provisions of the Laws, to
directly or under contract with other persons, establish and maintain its own security force for
the purpose of maintaining law, order and security, with power both of detention (any
detained person to be handed over to the appropriate GOVERNMENT authorities as soon as
practicable), and of search of and exclusion from the Cor sion Area and such other areas as
may be properly restricted for economic, operational or security reasons, always being

subject to Law. This Section 3 shall not affect or alter the GOVERNMENT'S obligations
under Article XXIX.

ARTICLE XI
EDUCATION AND SKILLS TRAINING

Section | Education

a On and from the Commercial Operation Startup Date, the CONCESSIONAIRE shall

provide, in the Concession Area, free primary and secondary education (in conformity
with provisions of the Education Laws of Liberia and generally applicable standards
on education in Liberia) for the direct dependents of the CONCESSIONAIRE’s own
employees, and the GOVERNMENT officials assigned in the Concession Area in
connection with the Operations.

i | Lb

b. If the CONCESSIONAIRE conducts substantial Production in an area in which
facilities are inadequate to condudt such education, it shall pay the casts of such
education in exisung facilities or, at its option, provide facilities reasonab!y adequate
for such purpose.

Section 2 Skills & Training of Liberians ‘

‘The CONCESSIONAIRE shall provide on a continuing basis training for suitable Liberian
citizens, in order to qualify them for skilled, technical, administrative and managerial
positions, by means of: '

a Establishing and operating vocational and advanced training programs in Liberia

b. Furnishing on-the-job counterpart training, not only in Liberia, but to the extent
reasonably feasible in the offices of CONCESSIONAIRE or its Associates outside
Liberia, in order that such Liberians may receive training in the overseas aspects of
the CONCESSIONAIRE's shipping, marketing and accounting functions, arid

c Providing an aggregate amount of at least Fifty Thousand Dollars (US$ 50,000) per

"year to fund new scholarships for qualified Liberian citizens to pursue advanced
siucies abroad. Detail plans and programs for such training, including timetables
sch dules, shall be formulated (and revised when nece:
be subject to the approval of, the GOVERNM
commence as soon as practicable in light of the progres
event alter request by the GOVERNMENT.

and
*) in consultation with, and
T Such consultation shall
of the Operations, and in anv

Section 3 Assistance to Mining and Geology Programs of the Uaiversity of Liberia

The CONCESSIONAIRE shall provide financial assistance up to Fifty Thousand Dollars
(US$ 50,000) per year to the Departments of Mining and Geology at the University of Liberia
for capacity-building and shall also provide financial and technical assistance to students
majoring in mining engineering and geology who are in yood academic standing. Said
assistance shall consist of bul not be limited to tuition payment, books, dormitory fees and
allowances, “The CONCESSIONAIRE shall also promote Graduate Training Programs: in
Geology and Mining Engineering at ihe University of Liberia and shall facilitate graduate
training of Geology and Mining Engineering students in universities in other pants of the
world and shall also sponsor exchange programs.

ARTICLE XII
EMPLOYMENT AND SECONDMENT

Section | Employment

The CONGESSIONAIRE shall not import unskilled labor into the Republic, ‘The
CONCESSIONAIRE shall employ (and shall give preference, at equality of qualifications, to ,
the empicyment of) qualified Liberian citizens for’ skilled, technical, administrative and
managerial positions. The CONCESSIONAIRE. shall, however, have the right at all times to
choose its senior management freely. Subject to the foregoing, the CONCESSIONAIRE shall
be entitled to employ expatriates in accordance with the Labor Practices Law of Liberia for

ts
a.

on

| the efficient conduct of "¢ Operations in the Republic, andj the GOVERNMENT shall issue
such permits as may be required by Law to allow such expatriates freely to enter into, work
and reside in the Republic in connection with the Operations, and to depart from the
Republic.

Section 2 Secondment

a In order to effect the policy of technology transfer, at all times during the Operations,

the GOVERNMENT shall, in consultation with the CONCESSIONAIRE second an
agreed list of up to two (2) professionals, including geologists, mining engineers,
surveyors, elc,, lo participate in the technical aspects of the Operations as well as in
the marketing activities,

b. The CONCESSIONAIRE shall provide subsistence allowances to the secondecs al a
rate to be mutually agreed by the Parties.

ARTICLE XIU
USE OF LIBERIAN SERVICES AND MATERIALS

The CONCRSSIONAIRE and its Associates shall, when purchasing goods and services
required wish respect to the Operations, give first preference, at equality of quality, delivery
schedule and price, to goods and services provided by Liberian citizens, subject to technical
acceptabiliiy and commerciality, Subject to the foregoing, the CONCESSIONAIRE may
freely contract with such Persons as it desires.

ARTICLE XIV
~ COMMUNITY RESOURCES
{is the objective of the Parties hereto that the Operations shall be carried out ina manner
that is consistent with the continuing economic and social viability, during the term of this
Agreement, of centers of population that have formed and which may form as a tesult of such
Operations. Upon request of the GOVERNMENT at any time, the CONCESSIONAIRE shall
consult with the GOVERNMENT and the communities to mutually establish plans and
programs for the implementation of this objective, and thereafter the CONCESSIONAIRE
shall in good faith cooperate with the GOVERNMENT with regard (o its efforts conceming
the realization of such plans and programs,

To that effect, the CONCESSIONAIRE shall provide an annual social contribution of US$
three (3) million which shall be managed and disbursed for the Benefit of Liberian
communities by a dedicated committee to be formed between the Parties. it is agreed by the
Parties thal, for the first year only, a lump sum of US$1.5 million shall be deducted from the
foregoing amount and Provided to the Liberia Mining Corporation (LIMINCO”), subject to
corresponding audited accounts, to liquidate the outstanding wages and salary arrears of
former LIMINCO workers, The schedule for the liquidation of such wages’and salary arrears
is to be agreed between the CONCESSIONAIRE and LIMINCO.

16

ARTICLE XV
ENVIRONMENTAL PROTECTION AND MANAGEMENT |

Section | Environmental Management

The Parties recognize that the Operations may result in pollution, contamination or other
environmental damage to land, water and the atmosphere within the Con ion Area and
elsewhere. Accordingly, the CONCESSIGNAIRE shall conduct its Operations in accordance
with the Environmental Protection and Management Law of the Republic, Notwithstanding
the foregoing, the CONCESSIONAIRE shall not be liable for pre-existing environmental
damage within the Concession Arca but shall be encouraged to take steps to remedy
situations that may lead to environmental hazards,

The CONCESSIONAIRE shall submit to the GOVERNMENT an Environme-ital Impact
Assessment Study in accordance with Law, for approval prior to the grant of a Class A
Mining License.

Section 2 Environmental Audit and Assessment

The GOVERNMENT’ may, at the expense of the CONCESSIONAIRE, conduct 4
environmental audit and assessment, consistent with the a
Management Law of Liberia, of any or all areas encompassing the Concession :\rva to
ascertain thal the CONCESSIONAIRE's, Operations are conducted in conformity with
generally accepted environmental practices and standards and with the Environmental tinpact
Assessment Study set forth in Section | above.

Prior to commissioning such studies, the GOVERNMENT and the CONCESSIONAIRE
shall agree on the scope and budget for each study.

If any defects are caused to the environment consequen’ to its Operations. the
CONCESSIONAIRE shall be required to mitigate and/or restore the environment as much as
to ils original and natural state within an agreed timescale and shall be we
take preventive measures to avoid further damage to the environment

wd to

ARTICLE XVI .
CAPLYAL AND CORPORATE STRUCTURE OF THE CONCESSIONAIRE:

Section | Winding-up

The CONCESSIONAIRE shall not be wound up prior te termination of this Agreement.
Section 2 Initial Capital Structure of the CONCESSIONAIRE

The CONCESSIONAIRE is a company in the process of being incorporated in Cyprus by the
PRINCIPAL. Such incorporation of the CONCESSIONAIRE shall be conapleted before the

Effective Date. The CONCESSIONAIRE shall be authorized tc: conduct business in Liberia
through the designation of an agent for that purpose, The initial stated capital of the
CONCESSIONAIRG shall be Ten Thousand Dollars (US$ 10,000), divided in Ten ‘Thousand
(10,000) shares of par velue USS Qne (1) each, allocated as follows:

‘The PRINCIPAL: Seventy (70) percent;
The GOVERNMENT: ‘Thirty (30) percent.

Between the Effective Date and the Commercial Operation Startup Date, the PRINCIPAL
shall procure to be contributed cash in the amount of Thirty-Five Million Dollars (USS
35,000,000), and the GOVERNMENT shall contribute in kind (i) the Class A Mining License
and (ii) the assets and facilities listed in Appendix F for an aggregate value of Fiftecn Million
Dollars (US$15,000,000), ‘The Parties recognize that the (air value of the assets and (acilities
contributed by the GOVERNMENT (o the CONCESSIONAIRE, considering the current
state of such assets and facilities, amounts to Fifleen Million Dollars (US$1 5,000,000),

Pursuant to the contributions set forth in the above paragraphs and to the provisions of
Section 9,22 of the Minerals and Mining Law, the share capital of the CONCESSIONAIRE
shall amount to FiNy Million and Ten Thousand Dollars (US$ 50,010,000), divided in Filly
Million and Ten Thousand (50,010,000) shares of par value US$ One (1) each, 35,007,000 of
which shall be held by the PRINCIPAL, and 15,003,000.o0f which shall be held by the
GOVERNMENT.

Section 3 Evolution of the Capital Structure

From time to time during the term of this Agreement, the CONCESSIONAIRE shall procure
lo obtain additional equity financing from its shareholders, or, at its option, additional debt
financing, as may be necessary in order to implement the Tentative Development Program set
forth in Appendix C and finance the capital expenditures set forth in Appendix D. In the
event that such financing is provided by the shareholders by way of capital increase. new
shares shall ‘be issued to the contributing shareholders in proportion to their respective
contributions. In the event that the GOVERNMENT is unable lo provide in a timely manner
its proportionate contribution to any share capilal increase of the CONCESSIONAIRE, the
PRINCIPAL shall have the right to require the GOVERNMENT to sell its shares in the
CONCESSIONAIRE to the PRINCIPAL at a reasonable price. In no event, however. the
equity participation of the Government in the capital of the CONCESSIONAIRE shall
become less than fifteen (15) percent on a fully diluted basis.

ARTICLE XVI

PROVISION OF DS TO THE CONCESSIONAIRE

The CONCESSIONAIRE shall ensure that it has a prudent capital structure and is provided
with adequate funds to ensure performance of the Operations in accordance with and within
the limits defined in Appendix C and Appendix D-

ARTICLE XVII
CORPORATE S . RUCTURE AND MANAGEMENT OF THE OPERATING
COMPANY

The Operating Company shall be a wholly owned subsidiary of the CONCESSIONAIRE, to
be incorporated in Liberia.

‘The Board of Directors of the Operating Company shall consist of eleven (1t) members ‘The
Chairman and five (5) other Board members shall be nominated by the CONCESSIONAIRE,
and five (5) Board members shall be nominated by the GOVERNMENT.

All decisions of the Board shall be taken at the simple majority of its members,

The CONCESSIONAIRE may decide to constitute a Technical Committee to the Board of
Directors of the Operating Company, which shall hold periodic meetings for the purpose of
making recommendations to the Operating Company through the Board with respect to
matters arising in the course of operational, medical, health, safety, educational,
environmental and other matters. The commiltee shall also make recommendations through
the Board to the Operating Company with respect to the construction by the Operating
Company within Liberia of new facilities and/or the expansion of the existing facilities. for
the purpose of providing the Operating Company with transportation, communication, power,
water, sewerage, and similar utilities with a view towards coordinating the needs and plans of
the Operating Company with the needs and plans of the GOVERNMENT for the
construction, maintenance and operation of similar facilities for the GOVERNMEN'T and
public purposes, The Technical Committee shall submit its recommendations to the Board of
Directors of the Operating Company.

: ARTIC
SPECIFIC UNDERTAKINGS OF TIE GOVERNMENT

Section { Access to Information

The GOVERNMENT hereby undertakes and affirms that the CONCESSIONAIRE, at basic
cost, shall be entitled to use and to have access to all geoloyical or other info
to the Concession Area that
GOVERNMENT’s control,
information upon the CON

case may be. For purposes of this Agreement, “basic cost” shall mean the cost of
reproduction and any additional un-recovered Cost actually incurred by the GOVERNMENT
in obtaining such information but not to exceed rates charged to other Persons,

Section 2 Provision of Documents

Subject to Article XIL, Section 1 and except to the extent any such person may be disqualified
by Law, the GOVERNMENT shall promptly furnish to each employee of the
CONC TONAIRE and its Associates who is not a citizen of the Republic, and to the
spouse and minor dependents of each such employee,

all documents and visas necessary to

, | gd

enable such person to enter and to leave, or travel within, the territory of the Republic without
hindrancé, molestation ar-{ intimidation. i

Section 3 Use of Aircraft

The GOVERNMENT hereby undertakes and affirms that Uic CONCESSIONAIRE and its
Associates shall be entitled to use, in accordance with Law, an aircrafl, whether owned or
rented, for journeys within the Republic and into and out of its territory. Moreover, the
CONCESSIONAIRE and ils Associates shall have aircraft landing and parking rights in all
airports, airfields and landing strips within the Republic, except for those used exclusively as
military bases, and shall pay the lowest applicable fees and tariffs for such ube.

Section 4 Use of Airports and Seaports

The GOVERNMENT shall permit the CONCESSIONAIRE and its Associates to obtain
access to and use all airport and seaport installations in the Republic, except those reserved
for military and national security related activities, at the lowest prices paid by any other
Person, for all aircraft and ships whose presence in Liberian territorial airspace or waters is
required by the CONCESSIONAIRE or its Associates in connection with Operations ‘These
aircraft and ships shall have the right to enter and to leave the territorial airspace and waters
of the Republic, without restriction, in accordance with Law.

Section § Electricity Generation and Transmission

The GOVERNMENT undertakes and alfiems that the CONC and us
Associates shall be entitled, at their own cost but free of any further ‘Taxes or-Duties or other
payments to any Person and/or the GOVERNMENT for or in connection with the exercise of
such entitlement, (0 generate, transmit and use electricity, and use and provide water, in
accordance with Law regulating such use, as may be required for the Operations. In the event
that the CONCESSIONAIRE or iis Associates purchase electric power or water from the
GOVERNMENT for any purpose associated with the Operations, they shall be charged at the
lowest rates applicable in the Republic to-industrial users. If the CONCESSIONAIRE
produces more electricity or water than it can utilize, it shall sell the extra production to third
party users at fair market price

Section 6 Issuance of Necessary Authorizations

The GOVERNMENT undertakes and allirms,that it shall-issue all licenses, permils, mining
tiles, easements, and-other authorizations, including but not limited to, the rights.and titles
referred to in Article IV, Section 1 and Article VI, Section | above and in Section 11.6 of the

Mining Law, which are or may be necessary for the CONCESSIONAIRE or its Associates to
conduct the Operations.

Section 7 Protection against Nationalization or Expropriation

‘The GOVERNMENT undertakes and affirms that it shall not nationalize, condemn or
expropriate: 7

20

te

a Any Infrastructure, facilities or other Property, movable or immovable, of the
CONCESSION? .RE or its Associates to the extent connected with or affecting the

Operations;

b. Iron Ore, associated Minerals or derivatives thereof in any form resulting from the
Operations;

C Any equity, shares or ownership interests of whatever nature and kind held in or

issued by the CONCESSIONAIRE:

d. Any Infrastructure put in place or used by the CONCESSIONAIRE in connection
with the Operations: and

& Any capital invested by the CONCESSIONAIRE or its Associates in the Republic.

Section 8 Peaceful Enjoyment

‘The GOVERNMENT hereby warrants, and defends the CONCESSIONAIRE’S title to,
possession und peaceful enjoyment of all rights granted to it by this Agreement and all of its
Properly in the Republic against expropriation, confiscation, condemnation, wrongful
possession, and to the extent possible, destruction, disruption, or interference by any Person.

Section 9 Non-Derogation; Stabilization

full and peaceful enjoyment thereof) granted by it.under this Agreement be derogated from or
otherwise prejudiced by any Law or hy the action or inaction of the GOVERNMENT, or any
official thereof, or any other Person whose actions or inactions are subject to the control of
the GOVERNMENT, In particular, any modifications that could be made in the future to the
* Law as in effect on the Effective Dale shall not apply to the CONCESSIONNAIRE and us
Associates without their prior written consent, bul the CONCESSIONNAIRE and is
Associates may at any time elect to be governed by the legal and regulalory provisions
resulting from changes made at any time in the Law as in effect on the Effective Date.

The GOVERNMENT hereby undertakes and affirms that al_no time shall the rights (and the

In the event of any conflict between this Agreement or the rights, obligations and duties of a
Party under this Agreement, and any other Law, including administrative rules and
Procedures and matters relating to Procedure, and applicable international law, then this
Agreement shall govern the tights, obligations, and duties of the Parties.

Section 10 Equitable Treatment

In the event that the GOVERNMENT grants to.any other Person terms or conditions that are
more favorable than those provided in this Agreement with respect to the exploration or
production of the same Mineral(s) occurring in similar economic conditions, or in the event
that the COVERNMENT enacts any Law or adopts any praclice or policy that permits more
favorable treatment of any other Person than that accorded to the CONCESSIONAIRE by
this Agreement with respect (o Exploration and Production of iron Ore being explored for,
developed or produced by the CONCESSIONAIRE, then the GOVERNMENT shall grant the
same more favorable treatment to the CONCESSIONAIRE, with effect from the date of its
application to such other Person or of its entry into force, as the case may be.

21

de

mo, 4%’

|
ARTICLE XX
SPECIFIC UNDERTAKINGS OF THE CONCESSIONAIRE

The CONCESSIONAIRE shall:

a Provide the GOVERNME with an evaluation of the existing exploration data, a
Feasibility Report and an Environmental Impact A: vent Study in order to enable
the GOVERNMENT to issue a Class A Mining License for the designated Production
Areas within the Concession Area, in accordance with the provisions of Article V1,
Section 1, as soon as possible after the Effective Date;

b. Provide the expertise, systems, technical know-how and finance required for the
conduct of the Operations, in accordance with the provisions hereof; and

©. Use a suitable management structure and internationally accepted standards of

accounting, corporate governance and reporting,

ARTICLE XXI
INDEMNIFICATION

Section | Indemnification for Breach of Agreement

Any breach by either Party to this Agreement of any obligation provided for in this
Agreement shall entitle the Party aggrieved by the breach to be indemnified by the defaulting
Party in an amount equal to the damage suffered by the aggrieved Party,

Section 2 CONCESSIONAIRE’s Indemnification of GOVERNMENT

The CONCESSIONAIRE shall at all times indemnily and hold harmless the
GOVERNMENT and its officers and agents {rom any and all claims and liabilities for death
or injury to persons or damage to property from any cause whatsoever arising out of

Operations and/or as a result of the CONCESSIONAIRE's failure to comply with any Law to
which it is subject. .

Section 3 GOVERNMENT’s Indemnification of the CONCESSIONAIRE and its
AMiliates

The GOVERNMENT shall indemnify and hold harmless the CONCESSIONAIRE and its
AMiliates from any and all claims, liabilities, costs, expenses, losses and damages suffered by
them (whether arising by operation of Law or coftract, voluntarily made, or otherwise
reasonably assumed by it) as a result of any failure of the GOVERNMENT to honor any
provision or undertaking expressed in this Agreement. ©

22
[pean tarepite ie te
fi

\

\ : ARTICLE XXIL
INCOME TAXATION

Section 1 Rate and Basis

The CONCESSIONAIRE and its Associates shall be liable to taxation under provisions of the
Minerals and Mining law and the Revenue Code of Liberia (Act of 2000) on its net taxable
income, which shall include capital gains, as follows.

1 '
The rate of net taxable income shall not be more than thirty percent (30%), which net taxable
income shall mean iis pross income from Production and other Operations, as well as its capital

| gains from the sale or ‘disposition of any asset to, for the benefit of, any person, and any other
‘income from business ‘activity or investment, including currency gains when realized, less the

deductions set forth in Article XXII, Sections 2 and 4.

Notwithstanding the provisions above and any provisions of Law, the CONCESSIONAIRE and
its Associates shall be exempt from taxation on net taxable income for at least five (S) years from
the Effective Date of this Agreement. The CONCESSIONAIRE anticipates, in view of the size
of the investment contemplated hereby, filing for an extension of the income tax relief period
referred to in‘ the foregoing sentence. In ‘such event, the GOVERNMENT hereby agrees to
consider such application in good faith and to facilitate its approval in accordance with the
procedures provided for by the Revenue Code of Liberia Act of 2000 and the Investment
Meentive Code of Liberia as in effect on the Effective Date.

The CONCESSIONAIRE and its Associates sHall not incur, in the Republic, any taxation in
connection with the distribution by the CONCESSIONAIRE or i Associates of dividends or any
other reserves or assets; provided that, in the event that any, new of shares of the
CONCESSIONAIRE are issued to third parties, dividends paid to such third parties shall be
subject to taxation in accordance with Law

Section 2 Computation of Net Taxable Income

in computing net taxable income, the following shall be allowed as deductions from its gross
income:

a In the year incurred, all expenditures on the Operations, other than the capital cost of

items of plant, equipment, machinery and Infrastructure and other than any payment made

to an expatriate employee as reimbursement for Taxes and Duties paid by such employee,
or otherwise as specifically provided below:

b. Commencing in the year construction, |
allowance for depreciation of the items ofy
shall be computed in a

acquisition or installation is completed, an
plant, equipment, machinery and Infrastructure
cordance with the Revenue Code of the Republic (Act of 2000):

In the year sold, the difference between the adjusted basi
assets to the extent the selling price is less than the adj
declared to be scrap or obsolete or if construction, acquisi
is abandoned prior to completion, the adjusted basis of t

declared scrap or obsolete or in which construction, acqui
is abandoned;

s and the selling price of any
usted basis or, if any asset is
tion or installation of any asset
he asset in the year the asset is
sition or installation of the asset

| : _ ihe

d, In the year incurred, all interest and other financing charges on any indebiedness
incurred in connel tion withthe Operations;

e In the year paid or incurred, any and all payments of Taxes and Tuties, except for
income tax as provided within the Revenue Code of Liberia (Act of 2000);

f In each year, all bad debts in excess of any reserve against bad debts, existing in such
year and allowed as a deduction against gross income:

& In each year, currency exchange losses and accounting translation losses when
realized; .

h, All costs incurred prior to the Effective Date of this Agreement and with respect to
the Concession Area, subject to the review of such costs for accuracy by the Minister
of Finance and the Minister of Lands, Mines and Energy, which shall be capitalized
and amortized over five (5) Concession Years from the Effective Date; and

i, All charitable contributions made in the Republic for educational, religious or medical
Purposes or for other social services approved by the GOVERNMENT to the extent
that, with respect to any tax year, such charitable contributions do not exceed fifteen
percent (15%) of the taxnble income as defined under the Revenue Code of Liberia
(Act of 2000).

Section 3 Carry Forward Permitted

To the extent that, for any reason, there is a nel operating loss, it may be carried forward
against taxable income until the fifth year following the fiscal year in which the net Operating
loss was incurred,

Section 4 Computation of Taxable Income in Dollars

Except as otherwise provided in this Agreement, the net taxable income of the
CONCESSIONAIRE shall be determined in Dollars and in accordance with generally
accepted accounting principles.

ARTICLE XXIII
ROYALTY

Section 1 Royalty Rate

The CONCESSIONAIRE shall pay to GOVERNMENT in Dollars: a royalty at the rate of
four point five (4.5%) percent of the invoiced sales of iron Ore FOB ‘Yekepa.

Section 2 Royalty Basis

In the event that the CONCESSIONAIRE would build. facilities to process iron Ore into
higher added value products including but not limited to pellets, DRI and HBI, a lower rate of
royalty shall be negotiated between the Parties prior to commencement of development of the

necessary production facilities,

24
Section 3 Payment |

Royalty shall be paid ninety (90) days afler the day on which the iron Ore sold is shipped to
the purchaser,

ARTICLE XXIV
SURFACE RENTAL

Section 1 Concession Area

The CONCESSIONAIRE shall pay to the GOVERNMENT, during each calendar year, a
surface rental equal to a lump sum of Two Hundred Thousand Dollars (US$200,000.00) for
the first two (2) years and Three Mundred Thousand Dollars (US$300,000,00) thereafter for
all land included in the Concession Area.

Section 2 Payment

All such surface rentals shall be payable annually to the GOVERNMENT on or before
January 15 of the year period for which payment is due, with the first payment, as defined

above, prorated for the applicable year and payable within thirty (30) days of the Effective
Date,

ARTICLE XXV
OTHER PAYMENTS TO THE GOVERNMENT

Section 1 Import Duties and Other Payments

Pursuant to the provisions of the Invesiment Incentive Code of Liberia, the
CONCESSIONAIRE and its Associates shall Pay no Taxes or Duties with -respect to the
import, use or purchase of goods, equipment, vehicles, machinery, heavy oil, diesel,
lubricants and supplies (including medical, training and educational supplies and housing and

office materials, furniture and supplies), and any other items required for and used in
Operations.

CONCESSIONAIRE and its Associates shall, with regard to items not used in the Operations
exempt pursuant to this Article XXV, Section | hereof, pay import Duties and sales ‘Taxes
under Law but, without prejudice fo -Article XXV, Section 2, at rates:no higher than those
payable by any other producer of iron Ore in the Republic. Such payment shall commence
five (5) years after the Effective Date of this Agreement.

Section 2 Payments in Licu of Duties and Fees

In lieu of the Taxes and Duties waived under Section 1 above, the CONCESSIONAIRE shall
Pay to the GOVERNMENT an annual lump.sum amount of Four Hundred Thousand Dollars
(USS400,000.00) to be paid in two installments of Two Hundred Thousand Dollars
(US$200,000.00) each on January 15 and July 15 of each Concession Year,

25

Ss

Section 3 Other Payments

{n respect of its Operations, the CONCESSIONAIRE shall pay to the GOVERNMENT:

a 50% Concessionary rate of import levy, pursuant to the Revenue Code of Liberia (Act of
2000) on 8asoline; and

b. a quarterly Presumptive tum-over tax al a concessionary rate of onc half of one percent of its
Bross income which lax shall be credited Against its corporate income (ax in accordance with
the Revenue Code Of Liberia (Act of 2000), '

The CONCESSIONAIRE shall be exempt from the payment of BIVAC or its Successor's fee of 1.5%

on imports and xports, The imports and exports of the CONCESSIONAIRE shall be subject to
inspection by BIVAC or its Successor in keeping with Procedures to be agreed upon by the Parties.

Section 4 Mineral Development and Research Fund

On the Effective Date of this Agreement pursuant to Article (1. the CONCESSIONAIRE shall make a
one-time payment to the GOVERNMENT for the Mineral Development Fund in the amount of Fifty
Thousand Dollars (US$30,000.00), The CONCESSIONAIRE shall also make a Contribution of One
Hundred Thousand Dollars (US$100,000.00) per annum to the Scientific Research Fund of the
Ministry of Lands, Mines and Energy, with the first yearly payment to be made upon the Effective

Section 5 Other Exemptions from! Taxes and Duties

The Taxes and Duties and other amounts specifically Provided in this Agreement to be bard to the
GOVERNMENT are in licu of all other Tay, rordinary faxes, fi
charges of general application the amount of which is not material and Tay,
imposed upon or derived from the Operations, such as. for example. bus
and driver's license fees) which, directly or tdireetly, at any time, under t other Law
or otherwise, On oF payable to the GOVERNMENT SSIONAIRE
and/or its Ass to any activit ansaction engaged in by any of them, or any
items or mater ned, transported, ed. ox ed. processed, mined or othenvise

and revenue
and Duties that are not
8 and auto registration

Payment or receipt of interest and dividends by any of them: the import, Xport, acquisition, supply,
sale, disposition or other dealing with Property and aay payment, Teceipt, income, profit or gain made,
teceived, camed or realized by any of them as a result thereof. The above shall further apply. but not
be limited, to any payments made to non-residents, including Payments for goods and services, and
Payments of interest, dividends and other fixed or determinable income, Provided that, without
Projudice to Article XXU, Section 1, the foregoing tax exemptions shall not be applicable to such
payments made to Non-residents in ths event that there is a double taxation treaty between the
Republic of Liberia and the applicable foreign country. For this Purpose. the applicable withholding
fax rate will in no event be higher than 10% of the paid amount,

Ttis expressly agreed by the Parties that all the foregoing exemptions shall only be applicable insofar
as the activities or transactions Concerned are related to the Operations,

Section 6 Non-Application of Article XXV, Section 5
in the Republic for less than one hundred eight-three (183) days in the tax year; provided that
no Taxes jand Duties sha!’ be payable with respect to any payments mado-to any of them by
their employers as reimbursement for Taxes and Duties; and the import into (and ‘subsequeit
re-export from) the Republic of personal and household goods and effects except as one

motor vehicle per family in connection with their first move to the Republic to establish
residency.

ARTICLE XXVI
FINANCIAL REPORTING AND CURRENCY

| |
The following rights and obligations of the CONCESSIONAIRE shall also benefit and
be applicable to its Associates, including the Operating Company.

Section 1 Accounting

All of the CONCESSIONAIRE’s accounting under this Agreement shall be in Dollars and all
amounts paid or received, and obligations incurred or transactions carried out, in currency
that is legal tender in the Republic or in any Foreign Currency other than Dollars shall be
converted to Dollars in accordance with and pursuant to generally accepted accounting
principles in the United States (except to the extent inconsistent with the terms of this
Agreement) based upon the Prevailing Market Rate of Exchange of Dollars and any such
currency atthe date of the applicable transactions.

Section 2 Exchange Control

The CONCFSSIONAIRE shall at all times have the right, without restriction, directly or
indirectly, to obtain, hold, deal with and disburse funds in such manner, currencies and places
as it chooses, Without prejudice to the generality of the foregoing, they shall have the
unrestricted and unencumbered right to sell and receive payment for iron Ore in any
currency, including the cutrency in which the iron Ore is sold, and all proceeds therefrom
may be deposited in bank accounts outside of the Republic and held there or remitted
therefrom to anywhere. in the world, in any currency. Notwithstanding the foregoing, the
CONCESSIONAIRE or the Operating Company shall maintain at least one account with a
bank or financial institution in the Republic. The CONCESSIONAIRE shall also have the
right to acquire from, and sell to, any Person currency that is legal tender in the Republic at
the Prevailing Market Rate of Exchange. Additionally, any and all transactions between the
GOVERNMENT and the CONCESSIONAIRE dealing with or referring to currency that is
legal tender in the Republic will be converted to Dollars at the Prevailing Market Rate of
Exchange on the daté of such, transaction. Currency gains or losses for purposes of Article
XXII shall be determined by reference to the Prevailing Market Rate of Exchange.

Section 3 Currency of Payment

Payment of the CONCESSIONAIRE’s direct obligation to the GOVERNMENT for Taxes
and Duties payable under Articles XXII, XXII, XXIV and XXV of this Agreement shall be
in Dollars, unless tHe Parties hereto othenwise agree. Any obligation originally: stated in
\ currency that is legal tender in the Republic, or in any currency other than Dollars, will be
converted to Dollars at the Prevailing Market Rate of Exchange on the date such obligation is
paid, or shall fall due, whichever is earlier, However, the CONCESSIONAIRE shall make

27

ae , # Be
wee

payments of sums it colle sts, on behalf of the GOVERNMENT, including, but not limited fo,
taxes withheld from the salaries or wages of its employees, and any other sums payable to

salaries or wages or such other sums are paid. The CONCESSIONAIRE shall have the right
to make all other payments whether to the GOVERNMENT or to other Persons in currency
that is legal tender in the Republic,

Section 4 Right to Remit and Receive Payments

!
The CONCESSIONAIRE shall have the right to receive and remit in Dollars all payments of
dividends, interest, principal and other payments arising from, as a result of, or related to the
Operations, and to do so free of Taxes and Duties on such remittances or receipts, and
without penalties, any required total or partial surrender, exchange or confiscation of such
Dollars, or other direct or indirect restrictions on such remittances or receipts.

Section 5 Audit

a The CONCESSIONAIRE and its Associates in Liberia shall cause their respective
books of account to be audited within three (3) months, or such longer period of time
as the GOVERNMENT May approve, after the close of each Financial Year by an
independent auditor selected by the CONCESSIONAIRE, and a copy of the annual
financial -statement duly certified by said auditor shall be furnished to the

the contrary within ‘forty-five (45) days after its receipt of a copy of the audited
financial statement,

b. If the CONCESSIONAIRE has, pursuant to this Agreement, underpaid its liability for
Taxes and Duties, the GOVERNMENT shall assess interest and penalties in
accordance with the Revenue Code of Liberia (Act of 2000). If the
CONCESSIONAIRE has overpaid its liability for Taxes and Duties then, at its option,

© In case a review of records or books outside of the Republic is required, the
as

a8

performed outside of the Republic, the cost of associated travel will be borne by the
CONCESSION/..2E. |

ARTICLE XXVIL
INCIDENTAL RIGIFES

Section 1 Use of Resources

Except as otherwise provided in this Agreement, the CONCESSIONAIRE shall have the
right to remove, extract and use water, gravel, sand, clay, stone and timber (except for
protected species, insofar as they do not interfere with or hinder the Operations) provided,
however, that the CONCESSIONAIRE shall not deprive any Person of a constant and
reasonable supply of usable water from a previously utilized traditional source without
replacing it, nor shall the CONCESSIONAIRE, without the GOVERNMENT's consent,
interfere with any water rights enjoyed by any user under any agreement with the
GOVERNMENT made prior to the date of execution of this Agreement, In this connection,
the GOVERNMENT shall advise the existence of any such agreement with respect to the use
of water.

The GOVERNMENT acknowledges that the CONCESSIONAIRE will need to operate
Quarries or Building and Industrial Minerals for purposes of the Operations. The
GOVERNMENT hereby undertakes to grant the CONCESSIONAIRE, promptly upon
request, the required Quarry Licenses to enable the CONCESSIONAIRE or the Operating
Company and their Associates to operate such Quarries or Building and Industrial Minerals.

Section 2 Imports

The CONCESSIONAIRE wand its Associates shall be entitled to import and use in respect of
the Operations, and subsequently export, any and all machinery, equipment, consumable
items, (uels, explosives and any other (hing whatsoever reasonably required with respect to
the Operations and in accordance with the terms of this Agreement, provided, however, that
the CONCESSIONAIRE shall not re-export fuels and explosives surplus to requirements if
such surplus can be sold al competitive international prices within the Republic. The
CONCESSIONAIRE shall at all time comply with Law regarding the safe use, sale, disposal
and security of explosives,

Section 3 Taxes on Resale

The CONCESSIONAIRE and its Associates may sell, in the Republic, all imported items that
are no longer needed for the Operations. However, if such imports were exempted from
Taxes and Duties, the CONCESSIONAIRE shall fulfill all formalities required in connection
with the payment by a purchaser of all Taxes and Duties imposed on such sales by Law.

_ Section 4 Sale of Iron Ore and associated Minerals and Products

The CONCESSIONAIRE shall have the unlimited right to, directly or through appropriate
contractual arrangements with the Operating Company, the PRINCIPAL or any other third
party, market and sell the iron Ore and associated Minerals and products from the Concession

. . 29

TBE ILE TT TR
cee ene

Area, within and outside Liberia, without restriction, Taxes and Duties or government
approval, during the term of this Agreement and any Extended Term hereof,

ARTICLE XXVIII
ASSIGNMENT AND ENCUMBRANCE

Section 1 Right of Assignment

The CONCESSIONAIRE shall not have the right to assign or otherwisd dispose of all or part
of its interest under this Agreement in favor of any Person other than an Affiliate without the
prior written consent of GOVERNMENT, which consent shall not be unreasonably held
and/or delayed.

Section 2 Right to Appoint the Operating Company

The'CONCESSIONAIRE may, before the Effective Date, appoint the Operating Company in
order to conduct the Operations on its behalf, in accordance with the terms and conditions of

this Agreement and of an operating agreement to be mutually agreed between the
CONCESSIONAIRE and the Operating Company.

All the rights, obligations and undertakings of the CONCESSIONAIRE provided in this
Agreement in connection with thé Operations shall be deemed to be assigned to and assumed

by the Operating Company to the extent applicable and appropriate for purposes of
conducting the Operations.

Section 3 Right to Eucumber

The CONCESSIONAIRE shall have the right to mortgage, charge or otherwise encumber all
or part of its interests under this Agreement for the purpose of raising, (rom one or more
Affiliates or third parties, financing for its obligations under this Agreement, but any power
of sale arising under any such mortgage, charge or other encumbrance shall only be exercised
with the prior written consent of the GOVERNMENT, which consent shall not be
unreasonably withheld and/or delayed.

Section 4 Notice of Assignment or Encumbrance

The CONCESSIONAIRE shall promptly give Notice to the GOVERNMENT of any

assignment, mortgage, charge or other disposition or encumbrance pursuant to this Article
XXVIIL
:
.

1 ARTICLE XXIX
‘TERMINATION

Section 1 Termination by the CONCESSIONAIRE

Notwithstanding any other provisions of this Agreement, the CONCESSIONAIRE shall have
the right to terminate this Agreement at any lime, either in its entirety or as to any part of the
Concession Area, one hundred eighty (180) days after giving Notice to the GOVERNMENT
or, if the GOVERNMENT shall have failed in a serious and prolonged manner to comply
with its material obligations under this Agreement, sixty (60) days after giving Notice to the
GOVERNMENT. The CONCESSIONAIRE may also terminate this Agreement pursuant to
Article XXXII. . .

Section 2 Termination by GOVERNMENT

Subject to the provisions of Article XXIX, the GOVERNMENT shall have the right to
terminate this Agreement if any of the following events: (hereinafter called “Events of
Defaull) shall occur and be continuing: :

a Where the CONCESSIONAIRE shall (i) voluntarily make an assignment of all or
substantially all of its assets for the benefit of creditors other than an assignment made
to secure indebtedness incurred in the ordinary course of business, (ii) file a petition
or application to any tribunal for the appointment of a trustee or receiver for all or any
substantial part of the CONCESSIONAIRE’s assets, (iii) commence any proceedings
for its bankruptcy, reorganization, arrangeinent or insolvency under the laws of any
Jurisdiction, whether now or hereafter in effect, or if any such petition or application
is filed, or any such proceedings are commenced against it, indicate its approval
thereof, consent thereto or acquiescence therein, or (iv) if any order 1s entered
appointing any suth trustee or receiver, or adjudicating the CONCESSIONAIRE
bankrupt or insolvent, or approving the petition in any such proceedings, permit such
order to remain in effect for more than ninety (90) days:

b. Where the CONCESSIONAIRE ceases Production with respect to all Production
Areas for a period of twenty four (24) consecutive months unless such failure or
cossation is consented to by the GOVERNMENT or is caused by Force Majeure; and

c Where the CONCESSIONAIRE shall thaterially fail to make payments of Taxes and
Fees to the GOVERNMENT.

Section 3 Opportunity to Cure

In the case of an alleged Event of Default described in Article XXIX, Section 2 above, the
GOVERNMENT, before taking any further action, shall provide Notice to the
CONCESSIONAIRE of the alleged occurrence of such Event of Default and of the
GOVERNMENT’s views in that régard and shall offer the CONCESSIONAIRE a fair
Opportunity to consult with the GOVERNMENT to resolve the matter, If after a reasonable
period of time of consultation, the GOVERNMENT is of the reasonable opinion that the

31

a 7a

matter cannot be resolved ' y further consultation, the GOVERNMENT may then send to the
CONCESSIONAIRE Notice of the GOVERNMENT'’s intention to terminate this Agreement.
If the Event of Default is not cured within sixty (60) days after the said Notice, or within such
longer period as may be necessary to allow a reasonable period of time to effect such cure,
then this Agreement shall be terminated,

Section 4 Disputes Regarding Events of Default

Notwithstanding the provisions of Article XXIX, Sections 2 and 3, if the
CONCESSIONAIRE disputes whether there; has been an Event of Default described in
Article XXIX, Section 2 and, within sixty (60) days after receipt by the CONCESSIONAIRE
of the GOVERNMENT’s Notice of its intention to terminate, refer such dispute to arbitration
in accordance with Article XXXI, then termination of this Agreement shall not take effect
until the finality of, and in’ accordance with, an arbitration award upholding the
GOVERNMENT’ right to terminate.

Section 5 Winding-up Commission

a At the time of Notice of any termination of this Agreement, and’ pursuant to its terms
and conditions, the Parties hereto shall set up a winding-up: commission (hereinafter
referred to as “the Commission”) which shall consist of the Directors of the
CONCESSIONAIRE and two (2) additional members, one each to be appointed by
the GOVERNMENT and the CONCESSIONAIRE, The Chairman of the Commission
shall be appointed by the GOVERNMENT from among the members of the
Commission, Each member of the Commission, including its Chairman, shall have
only one (1) vote,

db, The Chairman of the Commission shall issue a Notice and agenda for the first meeting
of the Commission, which shall be held no later than three (3) weeks after the
establishment of the Commission. Thereafter, the Commission shall hold periodic
meetings at least once a calendar month. .

c. The CONCESSIONAIRE shall present to the Commission a detailed report on the
status of the Operations of the CONCESSIONAIRE under this Agreement so that the
Commission will be able to make recommendations to the GOVERNMENT on steps
which the GOVERNMENT might take under the circumstances with a view to

preserving the viability of the enterprise, employment in the area and the centers of
population. .

d. At the request of the GOVERNMENT, the Commission shall establish plans for the
full or partial cessation of operations including the disposition of assets and their
demolition or removal according to Article XXX.

e At the request of either party to this Agreement, any meeting of the Commission shall
be held outside the Republic, and the requesting party shall be responsible for the
travel cost of the participants. .

f. The CONCESSIONAIRE may elect not to participate on the Commission, in which
event its obligations under this Article XXIX shall be limited to providing the
information required in Article XXIX, Section 5c above.

32,
ARTICLE XXX
DISPOSITION OF ASSETS

Section 1 Immovable Assets

Upon a regular termination of this Agreement for any cause whatsoever, occasioned by the
expiration of ils term(s), except for termination resulting from a breach of this Agreement by
the GOVERNMENT, or termination pursuant to Article XXIX, Section [, all lien free
permanent immovable assets of the CONCESSIONAIRE in the Concession Area that are not
otherwise the property of the GOVERNMENT shall become the property of the
GOVERNMENT without charge. In the event of a breach by cither Party hereto, the value of

the non-movable assets shall be taken into account in any award of damages under Article
XXXI, Section 6,

Notwithstanding the preceding paragraph, prior to the termination of this Agreement, the
CONCESSIONAIRE shall have the right to control all its property and assets, whether or not
the same are to reverl to and become the property of the GOVERNMENT upon such
termination and to freely dispose of any property not required for the conduct of the
Operations and pledge or otherwise encumber such Properties to secure financings.

Section 2 Movable Asscts

At any time after termination of this Agreement and with respect to each movable asset of the
CONCESSIONAIRE in the Republic, which the CONCESSIONAIRE desires to sell (other
than to an Affiliate at market price), the GOVERNMENT shall have the first option to
purchase such asset al the fair market price thereof, such price to be paid in Dollars, If the
GOVERNMENT does not exercise such option within thirty (30) days after being informed
by the CONCESSIONAIRE that it desires to sell such asset, then the CONCESSIONAIRE
may sell such asset to any Porson, including the GOVERNMENT, for such price as it may be
able to obtain therefor, or-remove such asset from the Republic without Taxes and Duties or
other liability to the GOVERNMENT. If, however, the GOVERNMENT purchases any such
asset, it shall pay the purchase price within sixty (60) days afler such price has been agreed
upon or determined, unless the Parties hereto otherwise agree

Section 3 Removal of Movable Assets

The GOVERNMENT, by Notice to the CONCESSIONAIRE within a reasonable period bul
hot to exceed one (1) year after a regular termination of this Agreement occasioned by the
expiry of its term(s), and except for termination resulting from a breach by the
GOVERNMENT, may requiré reasonable disposal or removal, in accordance with Law, of
any or all assets, including unusable assets, remaining within the Concession Area aiter total
disposition of assets in accordance with this Article XXX, and if the CONCESSIONAIRE
does not reasonably dispose of or remove such asset or asse!s within a reasonable period after
said Notice, the GOVERNMENT may effect such reasonable disposal or removal .at the
expense of the CONCESSIONAIRE, but the CONCESSIONAIRE shall be entitled:to any

income realized from the salvage value of such assets, except for assets existing at the
Effective Date.

33
ARTICLE XXXI1
ARBITRATION

Section 1 Submission to Arbitration

Any dispute between the GOVERNMENT and the CONCESSIONAIRE arising out of, in
relation to or in connection with this Agreement or its formation, or the validity,
interpretation, performance, termination, enforceability or breach of this Agreement
(including any dispute concerning whether the GOVERNMENT or the CONCESSIONAIRE
has violated or is in breach of this Agreement), for which resolution by submission to an
expert is not specifically provided elsewhere in this Agreement shall be exclusively and
finally settled by binding arbitration pursuant to the Convention in accordance with the rules
of the Centre in effect on the Effective Date except to the extent in conflict with this Article
XXXI which shall prevail in that event. The Parties hereto agree that this Agreement and the
CONCESSIONAIRE’s Operations pursuant thereto constitute an “investment” by reason of
the expenditure of a considerable amount of money in the Republic and that for purposes of
Article 25(1) of the Convention, any dispute subject to this Article XXXI is a legal dispute
arising directly out of an investment. Either of the Parties to such dispute may institute
arbitration proceedings by giving Notice to’ the other Party and Notice to the Secretary-
General of the Centre, including in each case a statement of the issues in dispute.

Section 2 Nationality for purposes of Arbitration

‘Notwithstanding the incorporation in the Republic of any of the CONCESSIONAIRE’s
successors or assignees, or of any of its other Affiliates, all such entities shall be treated for
purposes of arbitration under this Article XXXI as nationals of the United Kingdom of Great
Britain for purposes of the Convention and of this Agreement, except that the
CONCESSIONAIRE and any other such entity may, alternatively, elect to be treated instead
as a national of any other state of which, under the Convention, international law or the law
of such State or country, it is a national. :

Section 3 Arbitrators

Any arbitration tribunal constituted pursuant to this Agreement shall consist of one (1)
arbitrator to be appointed by the GOVERNMENT, one (1) arbitrator to be appointed by the
CONCESSIONAIRE and one (1) arbitrator, who shall be the president of the tribunal and
shall be a citizen neither of the Republic nor of Cyprus (or of any other state of which a Party
is a national under Article XXXI, Section 2) to be appointed by the Secretary-General of the

Centre. Any such arbitrator shall have neither an interest in the matters in dispute, nor in the
Parties thereof.

Section 4 Referee

At the request of a Party hereto, any matter otherwise subject to arbitration under this
Agreement shall. instead be referred for resolution to a single referee to be appointed by the
Secretary-General of the Centre, or of any successor entity as provided for by Article XXX],
Section 9 below, except for any dispute arising out of or related to Articles Iff, VI and XXIX
of this Agreement, which must be referred to arbitrators appointed pursuant to Article XXX,

34

po
Section 3 above unless the Parties mutually agree that any such dispute is not material, in
which event it may be re.crred to the referee for decision at the option of either Party, The
decision of the referee shall be rendered pursuant to Article XXXI, Section 6 of this |
Agreement (except as regards the requirement for a decision by majority vote) and shall be
final and binding unless appealed by any party to arbitrators appointed as provided in this
Article XXXI, Section 3, who shall examine the referce’s decision only as to manifest
error(s) of law, findings of fact that are not supported by any credible evidence, and abuse of
authorily, misconduct or other unauthorized act by the referee,

‘Section 5 Venue

Arbitration proceedings conducted pursuant to this Agreement shall bo held in Brussels,
Belgium or such other place as the Parties hereto may agree and shall be conducted in the
English language, The costs of the proceedings shall be assessed and bome in such manner as
the arbitration tribunal shall decide, Any procedural issues thal cannot be determined under

the arbitral rules of the Centre shal! be determined pursuant to applicable law as set forth in
Article XXXIV below.

Section 6 Award

‘The arbitrators shall, by majority vote, render a written award that shall state the reasons for
their award. Any monetary award shall be assessed and payable in Dollars (determined at the
Prevailing Market Rate of Exchange if the award involved an obligation expressed in any
currency other than Dollars) through a bank designated by the recipient, and in the case of an
award to the CONCESSIONAIRE, shall be exempt from any Taxes and Duties imposed upon
the CONCESSIONAIRE by the GOVERNMENT, Each Party shall bear its own costs and
attorney fees. Neither Party to the arbitration proceedings shall have any liability for either
consequential damages (except for purposes of set off) or exemplary or punitive damages, but
interest at a rate not to exceed the London Interbank Offering Rate (LIBOR) existing at the’
time of such award, plus one (1) percentage point, multiplied by the amount of the award,
shall be assessed from the date of any monetary award until its satisfaction. [f LIBOR should
cease lo be reported, then the rate to be applied shall be another substitute rate agreed to by a
majority of the tribunal. If the tribunal's award is adverse to the CONCESSIONAIRE, then
the arbitration tribunal may, in its discretion, specify a reasonable period of grace to cure any
defect or default“onthe part of the CONCESSIONAIRE, provided that such period of grace

shall not,exceed one hundred eighty (180) days for the making of any payment by such
award, :

Section 7 Waiver of Sovereign Immunity

The GOVERNMENT hereby irrevocably, unreservedly and unconditionally waives all claims
of sovereign immunity from the arbitrators’ jurisdiction, and from the enforcement of any
arbitral award rendered by a tribunal constituted pursuant to this Agreement, including
immunity from service-of process and immunity from the jurisdiction of any court situated in
any stale, country or nation.

Section 8 Reservation of Rights

The right to refer a claim or dispute to arbitration hereunder shall not be affected by the fact
that'a claimant or respondent has received full or partial compensation from another Person

35
for a loss or injury that ir ‘he object of the claim of dispute, and any such other Person may
participate in such proceedings by’ right of subrogation. .

Section 9 Successors

The consent to the jurisdiction of the Centre as set forth in this Article XXXI shall equally
bind any successor of or successors-in-interest to either Party to this Agreement. Should the
Centre be replaced by, or its functions be substantially conferred upon or be transferred to,
any new international body of a similar type and competence, the Parties hereto shall have the
tight to submit any dispute to such body for settlement py arbitration in accordance with the
foregoing provisions of this Article XXXI.

_ ARTICLE XXXII
COMMUNICATIONS BETWEEN PARTIES

Section 1 Written Communications

All orders, approvals, declarations and communications of any kind between the Parties
hereto which are required, expréssly authorized or provided for under this Agreement
(hereinafler each referred to as a “Notice”) shall. be in writing and delivered by hand, by
telefax, by postage registered mail, by any other means of communication agreed upon by the
Parties hereto, or pursuant to Article XXXII, Section 4, The Notices shall also be signed by a
duly authorized representative of the Party dispatching the Notice

Section 2 Delivery

A delivery of a Notice to a Party hereto shall be deemred to have occurred in any of the
following circumstances:

a When an official of the GOVERNMENT, in the case of the GOVERNMENT, or a
representative of the CONCESSIONAIRE, in the case of the CONCESSIONAI RE,
has signed a retum receipt of registered mail:

bv When an official confirmation of the receipt has been electronically issued to the
sender by a receiving telefax device at a telefax number authorized hereby indicating
receipt of a communication sent via telefax;

© When verification of the receipt of the Notice has been obtained in any manner
specifically agreed to in writing by the Parties hereto; or

d. When a Party hereto has directly or indirectly acknowledged the receipt of the Notice
in writing.

Section 3 Address

a All Notices from the GOVERNMENT to the CONCESSIONAIRE shall be addressed
to: .

The Managing Director

- eo LM

Mittal Steel Holdings N. V.
j 15" Floor .sofplein 20
3032 AC Rotterdam, The Netherlands

With copies sent to:

Mittal Stee! Company Limited
7 Floor Berkeley Square House
Berkeley Square
London W1J 6DA
! |
b, All Notices from the CONCESSIONAIRE to the GOVERNMENT shall be addr
to:

The Minister of Lands, Mines and Energy
Ministry of Lands, Mines and Energy
Monrovia

Liberia

with copies sent to:

The Minister of Finance
Ministry of Finance
Broad Street

Monrovia

Liberia;

and

The Chairman

National Investment Commission
Tubman Boulevard

Monrovia

Liberia,

Section 4 Change of Address.

Either Party hereto may, upon prior Notice to the other Party, at any time change the
designation of the Person(s) named to receivé Notice from the other Party, the address or
telefax number of the office in the Republic, or elsewhere authorized to receive such Notice
or the address or addresses or telefax number or numbers of the offices to which copies of
Notice from one Party to the other are to be delivered.

37

uw

D
ARTICLE XXXII
FORCE MAJEURE

Section 1 Application

In the event of either Party to this Agreement being rendered unable, in whole or in part, by
force majeure to carry out any obligation under this Agreement, other than an obligation to
make payments of money that accrued prior to the commencement of force majeure, such
Person shall give Notice and the particulars of such force majeure in writing to the other
Party as soon as is practicable after the occurrence of the cause relied upon, the obligation of
the Party giving such Notice, insofar as it is affected by such force majeure, shall be
suspended during the continuance of any such inability. However, any such inability shall, as
far as is practicable, be remedied with all reasonable dispatch. All time periods specified in
this Agreement for the performance of obligations or the enjoyment of rights that are affected
by force majeure, except in connection with an obligation to make payments of money that
accrued prior to the commencement of force majeure, but including the term of the
Agreement, shall be extended by the period of time the inability caused by such force
majeure exists. Sixty (60) days after giving Notice to the GOVERNMENT, the
CONCESSIONAIRE shall have the right to terminate this Agreement without further
obligations or cost (except for any obligations and cost that accrued prior to the
commencement of force majeure) if a condition of force majeure has existed for a period of
one (1) year or more which renders Production impracticable or unprofitable, or prevents
Production, the export or sale of minerals, or the CONCESSIONAIRE’s exercise of a
substantial part of its rights under this Agreement.

Section 2 Definition

The term “force majeure” as used in this Agreement shall mean acts of God (natural disasters
which include but are not limited to epidemics, floods, hurricanes, landslides, earthquakes,
wild fires as a result of spontaneous combustion, windstorms and lightning)-and man made
events such as, accidents, wars, acts of war, invasions, acts of public enemies, hostilities
(whether war is declared or not), restrictions on trade or other activities imposed by any
sovereign, embargoes, blockades, revolutions, riots, civil commotions, sabotage, strikes,
shortage of petroleum products, lubricants, cement and/or other industrial, labor or employer-
employee disputes (if not cured for a period of more than two (2) months) fires, explosions.
expropriation of facilities or goods, and any similar causes, provided any such cause was not
within the reasonable control of the Party claiming suspension and could not have been
avoided or overcomte'by such Party through the exercise of due diligence.

Section 3 No Required Settlement

Nothing in Article XXXIII, Sections 1 or 2 above shall, in and of itself, be construed to
require the CONCESSIONAIRE to settle any strikes, lockouts or other labor or industrial
disputes except as may be required by law.
ARTICLE XXXIV
GOVERNING LAW

This Agreement and the rights, obligations and duties of the Parties hereunder shall be
construed and interpreted in accordance with laws of the United Kingdom of Great Britain,
with due regard to the Laws of the Republic that are mandatorily applicable to the Operations
and the Parties, in particular the Minerals and Mining Law.

ARTICLE XXXV
ENTIRE AGREEMENT-MODIFICATIONS

Section 1 Entire Agreement

This Agreement, including the Appendices attached hereto, represents the entire agreement
between the Parties hereto and supersedes all previous oral and written negotiations and
agreements, .

Section 2 Amendments

‘
Any inodifications or amendments of any of the terms and conditions of this Agreement shall
be by the mutually written agreement of the Parties hereto.

ARTICLE XXXVI
PERIODIC REVIEW

Section 1 Modification and Review

The Parties hereto agree that the Agreement shall be subject to periodic review once every
five (S) years after the Commercial Operation Startup Date for the purpose of good faith
discussions to effect such modifications to the Agreement as may be necessary or desirable in
the light of any substantial changes in circumstances which may have occurred during the
previous five (5) years.

Section 2 Good Faith

It is hereby understood that this clause subjects the Parties to this Agreement to a simple
obligation to consider in good faith any proposed modification(s) of the Agreement, subject
to Article XXXV, Section 2. This Agreement shall remain unaltered and in force during any
such period of consideration.

ARTICLE XXXVIL
NON-WAIVER OF RIGHTS

The non-exercise or partial exercise by one or the other of the Parties hereto of any: of its

tights under the terms and conditions of this: Agreement shall not in any case constitute a
waiver of that right.

39

BS

ARTICLE XXXVIII
SUCCESSION

‘The terms and conditions of this Agreement shall inure to the benefit of and be binding in
addition to the Parties themselves upon their successors, beneficiaries and assignees,
including, without limitation, all future manifestations or forms of public power exercising
sovereign authority over all or part of the present territory of the Republic.

ARTICLE XXXIX
SURVIVAL PROVISION

Notwithstanding termination of this Agreement by either Party thereto or for any reason,
including a termination due to a finding that this Agreement or a portion thereof is void,
invalid, or unenforceable, Articles XXI, XXX, XXXI, XXX, XXXII, XXXIV and XXXIX
shall survive such termination and shall remain effective as to any matters which are the
subject of this Agreement or which arise out of, in relation to or in connection with this
Agreement. Moreover, any such termination shall be without prejudice to the rights, duties
and obligations that have accrued prior to termination and, notwithstanding such termination,
such provisions of this Agreement as are reasonably necessary for the full enjoyment and

enforcement of such rights, duties and obligations shall survive such termination for the
period necessary.

This Agreement has been entered into on the date stated at the beginning of this Agreement,

For and on behalf of,

GOVERNMENT OF THE REPUBLIC OF LIBERIA;

Name: Honorable Lucinee F. Kamara, Sr.
itte-Minister of Finance

40
For and on behalf of MITTAL STEEL HOLDINGS N.V.

Mb. . |
Name: Mr. M. P. Sing ~

Title: Attomey-in-Fact

Name’ ab!

Title: Minister of. Justice and Attorney General
Date:

AS APPROVED BY:

AW

Name: His } xcellency Charjés\Gy\e Bryant

Title: Chairman of the Natiénal Transitional Government of Liberia (NTGL)
Date:

4
a

APP’

(See following page)

ENDIX A CONCESSION AREA DEFINITION MAP

42
ST ET Te

22N AREA PROVECT

APPENDIX B CONCESSION AREA COORDINATES

The following Concession Area is as defined in, and is reproduced froma, the Mining
Concession Agreement by and among The Government of the Republic of Liberia, The
Liberian American-Swedish Minerals Company and Liberia Bethlehem Iron Mines
Company, Successor to and Assign of Bethlehem Steel Corporation, dated as of April 28
1960, as Supplemented, Modified and Adjusted by a Supplementa! Agreement dated as of
April 9, 1962, an Agreement dated as of January 1, 1965 and a Supplemental Agreement
dated as of February 26, 1974 and as further amended or supplemented.

Unless ctherwise defined, the boundaries of the constituent Concession Area were marked on
the land by monuments culled “beacons”, consisting of iron pipes bearing metal plates on
square concrete foundations. The approximate metric co-ordinates (X = Easting and Y =
Northing) of the beacons defining each constituent area are given below in the Liberian
Planimetric System. The locations of the constituent areas are indicated in the Concession
Area Plan included under Appendix A.

1 Nimba Area

Co-ordinates:

cP4__| 629340
...GPS_| 626
cPe [612
cp7_| 614825
cpa | 616600
cP9__| 621500
cpio | 624456

824000
[828780

Enclosed area: 165.651 Km?

2. Nimba North Extension Area

Co-ordinates:

xv)
624650 | 842800
629500 838750 |
| 630000 | "636100 |

629340 |" 835275
620600 j_ 841100

Enclosed area: 29.056 Km? : a

43

pot
3. Nimba Western Area
Co-ordinates:

CP No. x
cP1_ | 624650
CPS | 620600

CP6__| 612600

cP7__| 614825

cPi1_| 610700
|_cP12_ | 609520

cPi3 | 609430

cpi4_ | 607400

cPis | 606400

606400
cPi7_| 604600 [_

cPi8 | 604000
CPi9 | 606800

.-€P20 | |_ 609900 |

CP21 | 614200

cp22_ | 620000 |

Enclosed area: 220.969 Km?

4. Nimba North-West Extension Area

Co-ordinates:

cP No. [KIN
CP20_| 609900 | 839850 |
cP21_| 614200 | 843700

["cP22_ |_620000 |"843100
CP23 "|" 620000 | 851900

CP24_|610700 | 850800

cp2s | 607500 | 845200

Enclosed area: 97.743 Km?

5. Bassa Area (Excluded from the Mittal Concession)
Co-ordinates:
(CP No. x Y

_GP1_ [430000 | “689900

cP2_ | 436000 |" 692000
CP3__| 432100 | 690600
[cpa | 426150 | 698a00

Enclosed area: 38,663 Km?

oa

6. Bassa Kast Avea (Fxcluded from the Mittal Concession)

Co-ordinates:

Enclosed area: 63.975 Km2

1 Buchanan Area (Commercial Port Excluded from the Mittal Concession)

Co-ordinates:

653115 |
| 652895
[652990 | - .
652950
653005 |
[_ 653045

653700
654005

655195 |
658465:
[486995 [655555 |
|_ 457015 | 655570
_| 457150 [655480
CP18 “|” 457330 | 655120
cF1g | 457770 | 654730
cp20 "457845 | 654665 |-
cP2t_| 453175
457130

_| 463640 | 6432501
CP27_| 462400 | 644030
CP28 [462400 | 645040

CP29" | 461180 6460201

Panam ee ne BG RR
17653110
Enclosed area: 42.54] Km?

8. Railroad Area

Co-ordinates:

line
cPNo. Tx Ty _|
457770 | 654730

4

675850 _
| -487730 [681226

482130 | 681625 |
| ti8_|~483135 | 682135
683830 |
684410
685580
685820
686070
(21 |"489850 | "687575 |
122 | 491980 [689740 |
| 691930
692690 |
|__t25 | "495010 | 694920
(26 | 495145 | 695265
(27 [4951710 [695860
(28 495260 | 696250
(29 [495805 | 696870

46

North-western boundary

t
eee ty
| 496405 | 698045 |
497115 | 699070

699780

0 | 719165 |
719970 |
721460
Las [514320 | 721815 |
46 1817400 | 725016
tar [819118 [726008 |
|_ 521550 | 728190

729730

573970
574490
$75415

§79130

L73 $81390
L74 $83310
L75 585645

L76 587615
L77 588540 | 805050

47
'

[North-western boundary "|
line
x Y
"589635 | 806100_
§91235 | 807510
591645 | 807780
591960 | 808265
592455 | 808360
593275 | 808740
593505 | 809125
593620 | 809855
810180
810195
§95710 | 809730
596665 | 809830
597430 | 810130
598315 | 810120
599105 | 810515
599510 | 811130
600125 | 811590
600705 | 814 2465 |
601465 | 813115
601585 | 613665 |
601825 | 813950

602000 [814505
|! 603135, ao
603960 [815870
606345 | 817560
818360
| 607450 | 818780
608165 | 819285 |
609430 | 820770

South-eastern boundary |
line
CP No. x Y

R1__| 457845 | 654669 |

R2 463435. | 659410 |

R3___| 464356 | 660615

R4___ | 466900 | 662125
R5__| 467900 | 663435
R6__| 474110 | 666470
R7__|_ 473390 | 669720
R8 | 474320 | 670610
R9__| 475625 | 671445

R10__| 477165 | 674040
[R11 | 478850 | 675300

Ri2__ [479220 |_675810

Ri3_ | 481825 | 681180

Ria [482175 [681620 |
Rts 483190 | 682045

48

a
South-eastern boundar,

line

682800

489925 | 687510
492060 | 689675
493225 | 691875
493745 | 692635

R25 495095 | 694860
R26 495215 | 695285 |

R27__| 495210 | 695850
R286 495335 | 696185
R29 495895 | 696815
R30 496495 | 697995

|_R31 | 497490 | 699005
498030 | 699690
499495 | 700445

_|_ 500610 | 703145 |
501595 [704300

502105 | 706030 |

502860 | “708710

| 506805 | 711945

507650 | 712550 |

509795 | 714895 |
513220 7500 |

19130

$14230 | 719900

Sa_| 515110

514305 | 721460
§14440 | 721745
722425

RS1_| 536370 | 741575
R52 751000
R53_| 555485 | 762940
R64, | 855870 | 763070
R55 _| 856725 | “764290
R56 | 557300 | 764680

["R57_[ 557530 | 765345

49
South-eastern boundary
{ine

Y.

R106 820715 |
Enclosed area: 25.057 Km?

% Access Road to Quarry No, 14 .

Co-ordinates:

Pie

CcP1 463210 | 659325
CP2 463250 | 659510
CP3 659665
CPa 659845 |
CP5

, LCP 14 463275 | 659380

Enclosed area: 0.202 Km?

10. Quarry No. 14, Nekree Hill
Co-ordinates:
[CP No. Y
044 | 662199
662636
663981
663544

Enclosed area: 2.000 Km?

51

1am Green Hill, Quarry No. 15

Co-ordinates:.

Enclosed,area: 0.968 Km?

‘12, Kitoma Mineral Area (Excluded)

Co-ordinates:

"812465
94 600125 | 811590
599510 | 811130
599105 | 810515 |.
810120
810130 |
809830 |

809730
810195
610160

809125-]
808740 |
808360 |

CP4 §90300 | 808000

Enclosed area: 66.660 Km?

52
°

13. Raw Water Supply Arcas
Co-ordinates:

A. Benson River Area

CP No. x Y
CPA 456970 | 655570
|CP2 | 456560 | 655835
CP3 456425 |” 656025 |
cP4 56340 | 656470
cps | 456630 | "657490 |
[CP6 456380 |" 657490
cP7 | 456420 | 657680
.cP8___| 456170 |" 657680
CPS 456475 | 650150

cpi3__| 458280 | 662500
cp14__| 458310 | 663110
458260

459430 | 657295
[CP25  |459300 | es69s0
cP27_ | 459130 | 656720
CP26 | 456490 | 658970
cP29 | 456575 | 655850
cP39 | 456990 | 6sssas,

Enclosed area: 9.942 Km?

—————______
8. St John River Area

CP No. x Y
CPA 458400 | 666310 |
CP2 458451 | 666352
CP3 458555 | 666320
CP4 458765 | 666400
CPS 458930 | 666605
CPE 459005.| 666650
cr7___| 459180 | 666670
CP8

459535 | 666840
CP9 [[as0805 | 666920

een
_[ 460735 | 666485 |

cPis | 459550 | 665160
cP20 | 459820 | 664340
CP21 459430 | 664110
CP22 459358 | 663785
cp23 [459035 | 663570
cP24__| 458760 | 663585
cp25 | 458660 | 663685

cp26 |” 458630 | 663850

CP27 | 458800 | 663675 .

cP26 | 459010 | 663665

cp29_ | 459295 | 663845

CP30_ | 459340 | 664165 |
cP3i__| 459775 | 664430

cP32 | 459535 | 665160
cP33__ | 460690 | 666465
P34 | 460685 | 666505 |
cp35__ | 460645 | 66686
CP36 | 460410 | 666065
[eps7 “| 460265 | 667000 |
cP3a | 459825 | 666905
cp39 | 459540 |_ 666825 |
cP40 | 459155 | 666630

459005 | 666630 |
666385 |

Enclosed area: 0.269 Km?

14. Areas for CTC Installations
Co-ordinates:

A. Saniquellie CTC
installation Area

be
ay

CPS

CP10

705 | 602635
CP2 584975 | 802015
CP3 584985 | 801885

802625 |

802010,

Aes fea
CPI a 0230 |
CP? | "570205,
CP3 570225
CP4 570245 | 783455 |
CPS 570355 | 783400 ;
CP6 570365 |_ 783395
cP7 570350 | 783375
CP8 570405 | 783330
cP9 570385 | 783310

CP10 §70325 | 783355

Enclosed area: 0,008 Km?

Pon,

Area

Yila CTC instaliati

Enclosed area: 0,02

Area

1 Km?

€. Bacén CTC Installation

CP No, x.

“"{'s33925 [740860 |

Enclosed area: 0.004 Km?

F, Grebo CTC Installation

_. Area J

CP No. [x Y

CPi §14800 [722115 |

CP2 | 514810 | 721960 |

CP3 §14920°| 721905
514965 | 721695
514935 | 721665
514880 | 721715 |
514835 | 721670
514815 | 721685
514865 | 721745
514812 | 721795
514830 | 721815 |
514885 | 721765
514930 | 721815
514910 | 721895

56
ps

CP15 514800 | 721950
cPi6__{ 514790 |_722108
Enclosed area: 0.017 Km?

Area *
CP No. x Y
CP1 501655 | 704905
cP2 01575 | 704915
CP3 501575 | 704930
CP4 $01480 | 704925
CPS, 501485 | 704935.

CP6 501665 | 704950 |
CP7 501810 | 705010
CPB 501840 | 705050
cpg | 501860 | 705035

cP10 | 501785 | 704936 |
CPi
CP12__| 501825 | 704755
cPi3__| 501800 | 7oa745
cpi4__{ 501760 | 704840 |

|

Enclosed area: 0.023 Km?

H. Gaye Meter Town a

[ CP No. x
CPI 484530
ees iniea0
484335 |
CP4 484280
484255
484310
484235
484205

¢ 683570
cpit [484175 | 683575 |
font 484205 | 683545
CP13 484215 | 683510
CPi4 {484330 | 683415
cPis | 484390 | 683490
cpi6 | 484445 | 683470
P17 | 484355 | 683395 |
Lepis | 484430 [683335

Enclosed area: 0.017 Km?

Be
[ \ Mokra Yown GTC
Installation Area

468155.
468130

Enclosed area: 0.007 Km?

15. Yila Camp Area

Co-ordinates:

CP No, x YY]

cpt [557460 | 765600,
556890 | 765700
556750 | 764910

[cP3_

Enclosed area: (0.347 Km?

58
oot

APPENDIX C TENTATIVE DEVELOPMENT PROGRAM
Overview

The proposed development plan is based on a modified version of the Westem Area
Concentrator Study investigated by LAMCO in the early to mid 1980's to provide forthe
continuation of mining operations at the Tokadeh, Gangra and Yuelliton deposits following
the depletion of the main Nimba orebody. The Beeton deposit was regarded as marginal and
was not included in the development plans.

The Mittal Steel concept is to produce, through a phased development programme, 17.25
Mtpa of crude ore from a combination of the Tokadeh and successively the Gangra and
Yuelliton deposits, Initially 9 Mipa of Tokadeh ore would be treated at a rebuilt washery at
Buchanan, Subsequently, additional concentrator capacity would be built at Tokadeh. Once

- commissioned ’8,25 Mtpa of Gangra ore will be treated at Buchanan and 9 Mtpa of Tokadeh

ore will be treated at the new Tokadeh concentrator, An annual production in excess of 9
Mipa of 65% Fe concentrate is envisaged, The proposed production schedule would exhaust
all the currently reported reserves in the above deposits within 25 years. The Becton deposit
and other satellite deposits, including Nimba, would be re-evaluated and could potentially
increase both the production capacity and the duration of the project. - «

In order to achieve early employment, production and cashflow whilst the Gangra deposit and
the concentrator at Buchanan are being developed, it is proposed to commence production
and sales of crude ore from the Tokadeh Mine. Production is envisaged within 10 months of
the start of development, on basic completion of the rail line rehabilitation,

Phase I: Development of 5.0 Mtpa Crude Ore Production Capacity at Tokadeh by Year 2

During the first year the former mining operation at Tokadeh will be re-opened to produce
the higher grade, lower silica ore. The associated mine, rail and port infrastructure will be
reconditioned to the level required to produce and ship 5.0 Mtpa of crude iron ore by year 2.

Although the average silica content of the Tokadeh ore is relatively high, there exists an
inverse relationship between the iron content and the silica content, It is therefore proposed
that high grade, low silica material will be mined at Tokadeh during years 2 and 3, during

_ which time the concentrator will be developed at Buchanan.

To ensure the earliest possible start of operations the following preparatory activities will be
carried out during the MDA ratification process:

+ Establishment of an administrative office in Monrovia, and subsequent site offices
at Buchanan and Tokadeh

+ Commence clearance of the railway
* Condition survey of the railway track bed and civil structures

+ Condition survey of all other structures to be re-used at Buchanan, Tokadeh and
Yekepa ;

+ Completion of a feasibility report .

59

oo 7 98

P

. Detailed plannii.y for the re-development of the mine, railway and Port facilities

4 * Completion of an Environmental tmpact Assessment

* Commence preparation of tender documents for procurement of initial equipment
requirements

x * Commence detailed design of initial infrastructure requirements

Phase I development will commence following ratification of the MDA. This will involve the
following activities:

' Al Buchanan: !
* Commence refurbishment of community housing and services

* Refurbishment of the quay and harbour facilities at Buchanan to permit the docking
of Panamax (+60,000 dwt) vessels

*  Refurbish and te-equip workshops
* Replacement of the car dumper ‘and installation of stockpiling conveyors
* Restoration of ore Slorage areas and provision of mobile equipment for ore handling

* Construction of a power plant at Buchanan utilising diesel generator Sets, including
standby, and installation of lighting

+ Refurbishment and reconstruction of the community infrastructure at Buchanan,
including housing, services and community facilities,

Railway works:

+ Re-establishment and Te-equipping of the two aggregate quarries

+ Repair of civil structures, including br ldges. cuttings and embankments, ay required
‘* + Refurbishment of the 273 km of rail track from Buchanan to Yekepa
. + Refurbishment of the wagon and locomotive workshops al Yekepa and associated
¥ rail yards, ,

+ Refurbishment of the existing ore wagons at Yekepa,

+ Procurement of the Tequired locomotives,

* Provision of an appropriate communication and signalling system,
At Tokadeh and Yekepa:

+ Support the upgrading of the Sanekole to Yekepa road

+ Refurbishment of the access and haul roads

+ Purchase and Positioning of the required mobile mining and ‘ancillary equipment at
Tokadeh .

+ Rehabilitation of workshops and installation of (uel Storage facilities
. Rehabilitation of the ore handling and train loading facility
+ Construction of a Power plant at Tokadeh utilising diesel generator sets

60
+ Installation of lighting, .vater supply and other servides
+ Development of a small township at Tokadeh to house essential staff plus support
for additional housing at Sanekole.

Itis envisaged that production from Tokadeh would commence 10 months from start of
development.

Phase LU : Concentrator Construction at Buchanan and Expansion of Production Capacity
at Tokadeh to 9.0 Mtpa by Year 3 ;
|

During years | and 2 the former washing plant at Buchanan will be rebuilt as a concentrator
to treat ‘Tokadch ore. The development will include installation of ore handling equipment
and a shiploader. On completion of the concentrator production capacity at Tokadeh Mine
will be expanded to its planned {ull production of 9 Mipa of crude ore. The principal
activities during the Phase Il development are summarised below.

Al Buchanan:

+ Reconstruction of the washery as a concentrator to treat 9 Mtpa producing up to 5.0
Mtpa of high grade concentrate at 65 % Fe.

+ Rehabilitation and expansion of the tailings ponds

+ Installation of a shiploader and upgrading of the ore handling and stockpiling
facilities to handle up to 5,0 Mpa of concentrate.

+ Survey and dredging of the harbour as required and purchase of tugs
+ Expansion of the power plant

+ Expansion of the community facilities
Railway works:

+ Purchase of additional locomotives and rolling stock, and upgrading of the rail line
as required.

At Tokadeh
+ Installation of a crusher, conveyors and surge bin
+ Purchase of additional mining equipment
+ Stage-2 expansion of power station

Al Yekepa

+ Expansion of the community facilities
Phase Il]: concentriior Construction at Tokadeh and Development of Additional 8.25
Mtpa Crude Ore Production Capacity at Gangra by Year 5 I

Subject to continued stability in Liberia, the Gangra deposit will be developed during years 3
and 4 to produce an additional 8.25 Mtpa of crude ore by year 5. The development will
include the construction of a rail spur, a 2-stage crushing plant and wagon loading facilities.
The Gangra ore will be treated at Buchanan. A new concentrator, designed to maximise
recovery of Tokadeh ore, will be built at Tokadeh, and Gangra ore will be treated al
Buchanan. The combined capacity of the washplants will be 17.5 Mtpa of crude ore yielding
9.75 Mtpa of concentrate, The principal activities during the Phase HI develgpment are
summarised below,

At Buchanan:

+ Installation of a second shiploader

+ Upgrading of the stockpiling and orehandling facilties
Railway works:

+ Purchase of additional locos and rail wagons

At Gangra:

+ Development of access and haul roads, bush clearance and initial bench
f development

* Construction of a rail spur to Gangra from the main line
+ Construction of a train loading station with a live capacity of 8,000 mt
+ Construction of a 6.0 Mtpa capacity 2-stage crushing plant at 700 m level
+ Construction of surge bins and a down hill conveyor to the rail loading bins
+ Purchase of additional mining equipment
+ Construction of a power plant utilising diesel generator sets
+ Construction of fuel and water storage and distribution facilities
+ Construction of workshops and offices
+ Provision of additional communications equipment
At Tokadeh
~~ ~-€onstruction of 9.0 Mtpa concentrator
+ Upgrade stockpile ore handling and rail loadout infrastructure
+ Expand power plant
+ Establish tailings disposal facility
General

« Expansion of the community facilities

62

Phase IV: Development of Replacement 8.25 Mipa Crude Ore Production Capacity ut
Yuelliton by Year 17, |

During years 15 and 16 the Yuelliton deposit will be developed to replace production from
Gangra. The development will include the construction of a crushing plant at Yuelliton and a
downhill conveyor to a surge bin at Gangra. Production from Tokadeh will continue at 9.0
Mtpa, Ore from Yuelliton will be treated at the Buchanan concentrator,

The principal activities at Yuelliton will comprise:

+ Development of access rpads, haul roads, Pre-stripping and initial bench 1
development.

* Construction of an 8.25 Mtpa capacity crushing plant at Yuelliton and downhill
conveyor to the rail surge bins at Gangra.

+ Installation of services (power line, water supply) and other infrastructure at
Yuelliton

63

Pye
APPENDIX D CAPITAL EXPENDITURES

a
"y
| Phase] TT Phase 11 T Phase HI Phase IV Replace Total
© ment
|

Port 127 27 i 40

Community 20 15 “10

Total(USSM)! 264 152 283

x
- 64

_ mo , | Fy ty
By

APPENDIX FE CLASS A MINING LICENSE

This CLASS A MINING LICENSE is dated ..,......... . and made by and between the
MINISTER OF LANDS, MINES & ENERGY OF 1E REPUBLIC OF LIBERIA
(hereinafter referred to as the “MINISTER"), and MONTRAY LIMITED, a company

organized and existing under the laws of Cyprus (hereinafter referred to as the
“CONCESSIONAIRE”),

Capitalized terms used but not defined herein shall have the meaning ascribed to them in the
Mineral Development Agreement, dated 17 August 2005, between the Government of the
Republic of Liberia and MITTAL STEEL HOLDINGS N.V., acting on behalf of the
CONCESSIONAIRE. (the “MDA”) or, if not defined therein, in the New Minerals and
Mining Law of the Republic of Liberia, Part 1, Tile 23, Liberian Code of Laws Revised, as
approved on April 3, 2000 and published by the Ministry of Foreign Affairs on September
20, 2000 (the “Minerals and Mining Law”),

WITNESSETH:

WHEREAS, the Government and the CONCESSIONAIRE have concluded, and the
CONCESSIONAIRE is materially in compliance with, the MDA, which has become

effective, permitting Mining in the proposed Production Area Pursuant to ils terms and
conditions; 5

WHEREAS, the CONCESSIONAIRE has satisfied the requirement set forth in Section
6.5(b) of the Minerals and Mining Law by completing a re-evaluation of the exploration
programme previously undertaken by LAMCO and submitted to the MINISTER a detailed
map and descriptive statement, aitached hereto as Annex Lt, setling forth the boundaries of
the Western Area Production Area and the size of the Deposit from which the Minerals are to
be mined; 1

WHEREAS, the CONCESSIONAIRE has Completed a feasibility report describing a plan
for the efficient and economic conduct of Mining in the proposed Production Area in keeping
with the standards and other requirements set forth in the Minerals and Mining Law, a
description of the Minerals Proposed to be mined and the Mining and Processing methods to
be used, the design, costs and construction schedules for the proposed plant, facilities and
equipment to be used, and the marketing arrangements contemplated:

WHEREAS, the MINISTER has approved the feasibility report prepared in accordance with
and to the standards and other requirements of the Minerals and Mining Law;

WHEREAS, the CONCESSIONAIRE has submitted a Notice to the MINISTER requesting

a Class A Mining License for the proposed Production’ Area in accordance with the Minerals
and Mining Law; .

WHEREAS, the CONCESSIONAIRE’s application for a Mining License conforms in all
material respects to the requiremenis of the Regulations, including:

(i) name, address, Nationality and legal siatus of the applicant;

(ii) the Minerals expected to be mined;

65
(iti) the boundary of the area subject to the Mining License;

(iv) the metes and bounds (angies and distances) of the area; and |

(v) an accurate survey of not less than 1:10,000 accompanied by a map showing the
geographic position of the claim with reference (o adjacent natural landmarks,

WHEREAS, the CONCESSIONAIRE is an Eligible Applicant for a Class A Mining License
pursuant to the provisions of section 4.2 of the Minerals and Mining Law, and has
demonstrated the technical and financial capability required in respect ofa Class A Mining
License;

WHEREAS, the MINISTER ig satisfied that the CONCESSIONAIRE possesses the
technical skills and experience, and the financial fasources, necessary lo permit it to carry out
mining operations in keeping with the requirements of a Class A Mining License and of the
Minerals and Mining Law;

WHEREAS, the proposed Production Area is not subject to a valid Mineral Right granted to
another Person;

WHEREAS, the Republic of Liberia is thie owner of all Iron Ore Deposits within the territory
of Liberia, and all the rights related to the Development of all such Iron Ore Deposits

including, but not limited to, the iron Ore Deposits within the Concession Area previously
granted to LAMCO; and .

WHEREAS, in accordance with the Minerals and Mining Law. the MINISTER has the
power to grant the CONCESSIONAIRE a Class A Mining License as contemplated in the
MDA, and to permit the CONCESSIONAIRE to conduct the Operations as contemplated by
the MDA;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises made
by and between the Government and the CONCESSIONAIRE (hereinafter referred to as “the

Parties”), and the terms and conditions herein conta ned, it is hereby: irrevocably provided as
follows:

Grant of Class A License

I The MINISTER hereby grants to the CONCESSIONAIRE a Class A Mining License
for the Western Area Production Area, logether with all related rights and privileges
to allow the CONCESSIONAIRE to conduct the Operations contemplated by the
MDA.

Term of License

2, The initial term of the Class A Mining Licens? shall be for twenty-five (25) years
extendable, upon demonstration that proven reserves exist and upon submission of a
revised and updated feasibility report, for consecutive additional terms not to exceed
twenty-five (25) years each.

66
Discovery of Other Minerals

3. Pursuant to Section 6.7(c) of the thinerals and Mining Law, should the

by, the MINISTER. A Separate application shall be filed in tespect of each Mineral
which has been discovered and is to be Mined, for permission to have its Mining
License amerided to cover the new Mineral. The approval of the MINISTER shall be
granted promptly. '

Surface Rights

4. Without prejudice to the generality of the rights provided in the MDA, the grant of a
Mining License shall, pursuant to the provisions of Section 6.7(d) of the Minerals and
Mining Law, carry the following surface rights

(i) Erection of habitations, office buildings, mill buildings, engine houses, storehouses:

(i) Building of dumps, ditches for drainage, roads within the surface boundaries of the
Western Area Production Area;

(ii) Making trenches and open culs, constructed for and necessary Mining Operation;

(iv) Cutting of timber only insofar as it is necessary’ to clear for buildings and such works
as are mentioned in (i) to (iii) above and to use in construction of the mining site; and

(v) Use of water and other resources necessary for the execution of the work.

Right to Operate Transportation and Communication Lines

4. The Mining License shall Nol, in the absence of contrary provisions in ‘the MDA, be
deemed (i) to convey the right (o operate a railroad except between the pit, Mine
opening, placer workings and the mill, nor (ii) to grant the right to operate telephone,
telegraph, water system, hydraulic or electric system, or other public utility within the

bounds of the Western Arca Production Area and between the Mine and the mill

Rights to Dispose of Mineral

5, The CONCESSIONAIRE shall have the right to freely dispose of within Liberia all
Minerals extracted under the terms of this Class A Mining License, and may export
all such Minerals in their original or changed form subject to the specific provisions
of the MDA. .

Reports by the CONCESSIONAIRE

6. The CONCESSIONAIRE shall submit to the MINISTER not later than September 30
of each year a report giving statistical and descriptive information concerning the

67

WN,
‘ operation of the Mining License. The CONCESSIONAIRE! shall demonstrate, upon
request, to the reasonable satisfaction of the MINISTER that the provisions of this
Law and the Regulations are being complied with. Such reports, if requested, shall be
submitted not later than December 15 of each year; .

Inspection of Mining Premises and Books

7

The MINISTER shall have the right to order an inspection at any time of the
Production Area and, upon reasonable notice, of the books and records maintained at
the principal office of the CONCESSIONAIRE in Liberia;

Requirements for Maps

8.

The MINISTER may order topographical maps and underground maps to be filed by
the CONCESSIONAIRE at any time, but not more often than once every six months.
All such maps must be swom by 2 competent surveyor, who in his affidavit shall set
forth a statement of his training and ability,

Made in Monrovia, this

MINISTER OF LANDS, MINES & ENERGY

ACKNOWLEDGED AND AGREED:

By MONTRAY LIMITED

FEE ETE IE]

|
ANNEX L1 to the CLASS A MINING LICENSE
DEFINITION OF THE WESTERN AREA PRODUCTION AREA
The Western Area Production Area encloses three deposits of iron ore known as Mount
Tokadeh, Mount Gangra and Mount Yuelliton, It is currently not proposed to mine a fourth

deposit, Mount Beeton, which piso occurs within the Production Area. i

The boundary of the Western Area Production Area is shown on Drawing L1-001,

The co-ordinates of the Corner Points are given below in the UTM WGS84 co-ordinate
system:

_ ~-— 832000
334000 7 839000
543000 __837000
538000
540000

The Metes and Bounds of the Western Area Production Area are as tollows:

| Distance T Direction “| Degrees Minutes
an) ee te erent
{3000 | North 3G
|__ 9000 "| Noah | ~
9220
3606
12083
2828
1000
3606

(See map on following page)

69
‘eons meen p mereny as 28
ous aoe] EAT 2

| APPENDIX F ASSET REGISTER! |

This document describes the assets and facilities associated with or ancillary to the former
LAMCO and LIMINCO operations, regardless of their current condition, that are to be
transferred to the CONCESSIONAIRE under the Mineral Development Agreement

The Parties acknowledge that the assets and facilities described below have been destroyed or
wasted to a large extent prior to the date of the Mineral Development Agreement, However,
both Parties agree that, upon signing the Mineral Development Agreement, they will take all
necessary steps and fully cooperate to protect the assets from further deterioration from the
date of signing of the Mineral Development Agreement until the date on which the Class A
Mining License is granted to the CONCESSIONAIRE. In the event that assets or facilities
previously belonging to LAMCO or LIMINCO are occupied or used for other purposes, the
GOVERNMENT undertakes to fully and. promptly assist the CONCESSIONAIRE in
recovering such assets and facilities,

' The register was reproduced, with amendments, from the Bridging Project Study dated 29 October 1988

70 -

BO
- NIMBA MINE:

All of the assets associated with the former LAMCO and LIMINCO mining operations

including, but not limited to, the following:

Jaw crusher Krupp
Gyratory crusher MU
1
Conveyor belt #2
Conveyor belt #3
Conveyor belt #4
Conveyor belt width
Conveyor belt speed

Conveyor belt max capacity

Railroad loading bins
Railroad loading bins capacity

Mine workshop

2100 x 1800
600
Length 283

Length 1,148

mm
nun
m (Uphill)

mn (Drop 162m)

Length961 om (Drop 157m)
1200 mm
3.2 nvsec
3600 ton/’r
12,000 ton
4600 m2
71
an

ao

TOKADEH MINE: |

All of the assets associated with the former
including, but not limited to, the following:

Screen plant capacity
Jaw crusher
!
Conveyor belt length
width
speed

max capacity

Workshops

LAMCO and LIMINCO mining operations

T2

1800

210
1200
2.3
1500

1600

ton/hh

m
mm
nvsec
ton/h

m2

Zé Lown
MINE EQUIPMENT

La Ne NIE SER

All of the equipment associated with the former LAMCO and LIMINCO mining operations

including, but not limited to, the following:
Drills:

Bucyrus erie 45-R
Gardner denver 120

Shovels.
P&H 1600 45 m3
P&H 1900 1S m3

Wheel loaders Cat 992 C

Trucks:

Wabco 120 C

Wabco 120 D
Miscellaneous:
Bulldozer Cat D-9
Bulldozer Cat D-8
Wheeldozer Cat 824
Motor grader Cat 16-G
Motor grader Cat 14-G
Motor grader Cat 120
Motor grader Cat 166
Scrapers Terex TS-14
Backhoe Cat -225
Airtrack Atlas Copco Roc 601

Service trucks

Cranes P&H Omega 65
Cranes P&H Omega 35

Trailers

Forklifis

~ ob

WN
GENERAL FACILITIES IN THE YEKEPA AREA i

n All of the facilities associated with and ancillary to the former LAMCO and LIMINCO
mining operations including, but not limited to, the following:

Power piant:
Number of generators Mt
'
Total generator capacity 17.59 MW
Central workshop 13,400 m2
Central warehouse . 11,800 m2
Landing Strip
Community :
Staff houses - 4 bedrooms 4
3 bedrooms 271
- 2 bedrooms 205
- 1 bedroom 94
: Worker houses - 3 bedrooms 424
- 2 bedrooms 559
~ | bedroom 234
Hospital
x
Number of beds 150
Water purification plant . 440 m3/h
. 14
os ?

LL
eo

as

RAILROAD FACILITIES AND EQUIPMENT

All of the facilities and equipment associated with and ancillary to the former LAMCO and
LIMINCO rail operations including, but not limited to, the following:

Rail Track:

5 }
Length 267. km
Gauge 1,435 mm
Rail profile 1 65.5 kg/m ‘
Axle load of loaded cars 30 ton
Length of passing sidings 919-998 m
Passing sidings 9
Locomotives (1,800 HP) . 18
Locomotives (900 HP) 5
Ore cars (93 ton) 470
Flat cars (70 ton) : \7
Log cas 16
Ballast cars 17
Side dump cars 4
Box cars By
‘Tank cars 5
Cars per train 90
Locomotives per train 3
CTC Installations

Associated bridges and culverts
a SunDECNERTTTINTOTTN a eneneamminmamenaiaalil

4 QUARRIES |

All of the facilities and equipment associated with and ancillary to the former LAMCO and
LIMINCO quarry operations including, but not limited to, the following:

Nekree Hill Quarry

Associated crushing and screening equipment ;

Green Hill Quarry

Associated crushing and screening equipment

“ | . . Z 4a
BUCHANAN PLANT AND EQUIPMENT |

All of the facilities and equipment associated with and ancillary to the former LAMCO and
LIMINCO operations in the Buchanan Industrial Area including, but not limited to, the
following: |

Car dumping and crude ore bedding stockpile:

Car dumper 6000 ton/h 1
Boom stacker 6000 ton/h hot
Reclaim shovel P&H 1900 2400 ton/h 1
Plant feed-in conveyors 2400 torvh

Washing Plant:

Primary screens

Classifiers 12
Jones separators . 6
Thickener 70m diameter 1
Thickener 36m diameter 5 2
Mill 3500x5400 mm 1
Mill 4150x7500 mm 1
Mill 3353x9525 mm 2
Magnetic separators 1200x1800 mm 4
Magnetic separators 900x 1800 mm 4

Crushing Plant:

Crushers, Symons 450 3
Crushers Gyradisce FS 66 inches 6
Screens 6

Tailings Jisiribution system
Tailings dams

Shipping stockpile and loading:

Conveyor bridge F 6000 ton/h 1
Conveyors 6000 ton/h

Reclaim shove}s:

P&H 1960 3
P&H 1860 1
Shiploader

Scrapers Terex TS 14
Dozers Cat D-9 D
Dozers Cat D-9 H
Wheeldozer Cat 824
Grader Cat 14E |

Dumptrucks Volvo BM 960

Miscellaneous Equipment
Cranes P&H 750
P&H 650
P&H Omega 65
Forklift Kalmar LMV 16-9 (15 ton)

Service Trucks Volvo N-7

Trailer.(Lowboy) Volvo N-12

6000

78

toh

KH Row

BUCHANAN PORT AND GRNERAL FACILITIES

All of the facilities and equipment associated with and ancillary to the former LAMCO and
LIMINCO operations at Buchanan, excluding the commercial port, and including, but not

limited to, the following:
Ore loading Quay:
Quay length

Depth conditions at MLWS:
Depth alongside ore loading quay

Harbour Basin water depth

Range of ude

Tugboats 1640 HP
3780 HP
Power plant:

Generators
Total generator capacity

Workshop
Warehouse
Community:

Staff houses
Apartment flats

Hospital

Water supply infrastructure - St John and Benson River Areas

Water Purification Plant

257) om
13.85 m(45'5")
12.8 m (42')
|
0.9 - 1.5 3" 5’) |
2
8
37 MW
257
120

1500 m3/dby

1

